Exhibit 10.5

Hilton Garden Inn
Denver, CO

MANAGEMENT AGREEMENT

by and between

STONEBRIDGE REALTY ADVISORS, INC.,
d/b/a STONEBRIDGE COMPANIES

as “MANAGER”

and

APPLE TEN HOSPITALITY MANAGEMENT, INC.

as “OWNER”

Dated as of March 4, 2011

--------------------------------------------------------------------------------




 

 

 

 

ARTICLE I            APPOINTMENT OF MANAGER

1

 

 

1.01.

 

Appointment

1

 

 

 

 

1.02.

 

Management of the Hotel

2

 

 

 

 

1.03.

 

Employees

3

 

 

 

 

1.04.

 

Owner’s Right to Inspect

4

 

 

 

 

1.05.

 

Regular Meetings

4

 

 

 

 

1.06.

 

System Standards

5

 

 

 

 

1.07.

 

Limitations on Manager’s Authority

5

 

 

 

 

1.08.

 

Representations and Warranties of Manager

5

 

 

 

 

1.09.

 

Limitations on Manager’s Duties

5

 

 

 

 

1.10.

 

Centralized Services

6

 

 

 

 

ARTICLE II            TERM

6

 

 

2.01.

 

Term

6

 

 

 

 

2.02.

 

Performance Termination

6

 

 

 

 

ARTICLE III           COMPENSATION OF MANAGER

8

 

 

3.01.

 

Management Fees

8

 

 

 

 

3.02.

 

Operating Profit

8

 

 

 

 

3.03.

 

Accounting Fee

9

 

 

 

 

ARTICLE IV           ACCOUNTING, BOOKKEEPING AND BANK ACCOUNTS

10

 

 

4.01.

 

Accounting, Distributions and Annual Reconciliation

10

 

 

 

 

4.02.

 

Books and Records

11

 

 

 

 

4.03.

 

Accounts, Expenditures

11

 

 

 

 

4.04.

 

Annual Operating Projection

12

 

 

 

 

4.05.

 

Working Capital

12

 

 

 

 

4.06.

 

Fixed Asset Supplies

13

 

 

 

 

4.07.

 

Real Estate and Personal Property Taxes

13

 

 

 

 

4.08.

 

Sarbanes-Oxley Certification

14

 

 

 

 

ARTICLE V             REPAIRS, MAINTENANCE AND REPLACEMENTS

15

 

 

5.01.

 

Repairs and Maintenance to be Paid from Gross Revenues

15

 

 

 

 

5.02.

 

Repairs, Maintenance and Equipment Replacements to be Paid from Reserve

15

 

 

 

 

ARTICLE VI            INSURANCE

17

 

 

6.01.

 

Property Insurance

17

i

--------------------------------------------------------------------------------




 

 

 

 

6.02.

 

Operational Insurance

17

 

 

 

 

6.03.

 

Coverage; Deductibles

18

 

 

 

 

6.04.

 

Costs and Expenses

19

 

 

 

 

6.05.

 

Owner’s Right to Provide Insurance

19

 

 

 

 

ARTICLE VII        DAMAGE AND REPAIR

19

 

 

7.01.

 

Damage and Repair

19

 

 

 

 

7.02.

 

Condemnation

20

 

 

 

 

7.03.

 

Subordination to Qualified Mortgage

21

 

 

 

 

7.04.

 

No Covenants, Conditions or Restrictions

21

 

 

 

 

7.05.

 

Liens; Credit

22

 

 

 

 

7.06.

 

Hotel Lease

22

 

 

 

 

ARTICLE VIII       DEFAULTS

22

 

 

8.01.

 

Events of Default

22

 

 

 

 

8.02.

 

Remedies

23

 

 

 

 

8.03.

 

Additional Remedies

24

 

 

 

 

ARTICLE IX         ASSIGNMENT AND SALE

24

 

 

9.01.

 

Assignment

24

 

 

 

 

9.02.

 

Sale of the Hotel

24

 

 

 

 

ARTICLE X           MISCELLANEOUS

25

 

 

10.01.

 

Right to Make Agreement

25

 

 

 

 

10.02.

 

Consents and Cooperation

25

 

 

 

 

10.03.

 

Relationship

25

 

 

 

 

10.04.

 

Applicable Law

26

 

 

 

 

10.05.

 

Recordation

26

 

 

 

 

10.06.

 

Headings

26

 

 

 

 

10.07.

 

Notices

26

 

 

 

 

10.08.

 

Environmental Matters

27

 

 

 

 

10.09.

 

Confidentiality

28

 

 

 

 

10.10.

 

Indemnification

29

 

 

 

 

10.11.

 

Actions to be Taken Upon Termination

29

 

 

 

 

10.12.

 

Waiver

30

 

 

 

 

10.13.

 

Partial Invalidity

31

 

 

 

 

10.14.

 

Survival

31

ii

--------------------------------------------------------------------------------




 

 

 

 

10.15.

 

Negotiation of Agreement

31

 

 

 

 

10.16.

 

Estoppel Certificates

31

 

 

 

 

10.17.

 

Affiliates

32

 

 

 

 

10.18.

 

Blocked Persons or Entities

32

 

 

 

 

10.19.

 

Restrictions on Operating the Hotel in Accordance with System Standards

33

 

 

 

 

10.20.

 

Counterparts

33

 

 

 

 

10.21.

 

Entire Agreement

33

 

 

 

 

10.22.

 

Franchise Agreement

33

 

 

 

 

10.23.

 

Operation of Other Hotels

34

 

 

 

 

10.24.

 

Expert Decisions

34

 

 

 

 

10.25.

 

Waiver of Jury Trial and Punitive Damages

35

 

 

 

 

ARTICLE XI              DEFINITION OF TERMS

35

 

 

11.01.

 

Definition of Terms

35

 

 

 

 

Schedule 1

 

-          Hotel Specific Data

Exhibit A

 

-          Legal Description of Site

Exhibit B

 

-          Representations and Warranties

iii

--------------------------------------------------------------------------------



MANAGEMENT AGREEMENT

THIS MANAGEMENT AGREEMENT (“Agreement”) is executed as of the 4th day of March,
2011 (“Effective Date”), by APPLE TEN HOSPITALTY MANAGEMENT, INC., a Virginia
corporation, (“Owner”), with a mailing address at c/o Apple REIT Companies, 1814
East Main Street, Richmond, Virginia 23219, Attention: Krissy Gathright, and
STONEBRIDGE REALTY ADVISORS, INC., a Colorado corporation, d/b/a STONEBRIDGE
COMPANIES (“Manager”), with a mailing address at c/o Stonebridge Companies, 9100
East Panorama Drive, Suite 300, Englewood, Colorado 80112, Attention: Navin C.
Dimond.

RECITALS:

          A. Apple Ten Hospitality Ownership, Inc., a Virginia corporation
(“Landlord”), is the owner of that certain hotel consisting of the Buildings
located on the Site. The Site and the Buildings, in addition to certain other
rights, improvements, and personal property as more particularly described in
the definition of “Hotel” in Section 11.01 hereof, are collectively referred to
as the “Hotel.”

          B. Landlord and Owner have entered into that certain Hotel Lease
Agreement dated as of the Effective Date (the “Hotel Lease”) pursuant to which
Landlord leases the Hotel to Owner. Concurrently with the execution of this
Agreement, Landlord, Owner and Manager have entered into a recognition
agreement, pursuant to which Landlord has agreed to recognize Manager as the
operator of the Hotel and assume the remaining obligations of Owner under this
Agreement or cause Manager to be so recognized and such remaining obligations to
be assumed by a successor tenant, if the Hotel Lease terminates prior to the end
of the term of this Agreement, as it may be extended.

          C. All capitalized terms used in this Agreement shall have the meaning
set forth in Section 11.01 hereof.

          D. Owner desires to engage Manager to manage and operate the Hotel,
and Manager desires to accept such engagement, upon the terms and conditions set
forth in this Agreement.

          NOW, THEREFORE, in consideration of the mutual covenants contained in
this Agreement and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Owner and Manager agree as follows:

ARTICLE I
APPOINTMENT OF MANAGER

          1.01. Appointment.

          Owner hereby appoints and employs Manager as Owner’s exclusive
independent contractor to supervise, direct and control the management and
operation of the Hotel throughout the Term. Manager accepts said appointment and
agrees to manage the Hotel during the Term in accordance with the terms and
conditions of this Agreement.

--------------------------------------------------------------------------------



          1.02. Management of the Hotel.

                    A. Manager shall manage the Hotel, including, without
limitation, performance of the following functions, in accordance with Prudent
Industry Practices, the provisions of this Agreement and all standards imposed
by the Franchise Agreement (provided that in all cases, except as otherwise
specifically set forth in this Agreement, the costs and expenses of performing
such functions shall be Deductions):

                              1. Recruit, employ, supervise, direct and
discharge the employees at the Hotel and maintain adequate staff, consistent
with Prudent Industry Practices, to carry out its duties under this Agreement,
which employees may be employed by an Affiliate of Manager as provided in
Section 1.03.

                              2. Establish prices, rates and charges for
services provided in the Hotel, including Guest Room rates.

                              3. Establish and revise, as necessary and in
accordance with Prudent Industry Practices, administrative policies and
procedures, including policies and procedure for the control of revenue and
expenditures, for the purchasing of supplies and services, for the control of
credit and for the scheduling of maintenance, and verify that the foregoing
procedures are operating in a sound manner.

                              4. Make payments on accounts payable and collect
accounts receivable.

                              5. Procure (for Owner) all Inventories and replace
Fixed Asset Supplies.

                              6. Prepare and deliver interim accountings, annual
accountings, Annual Operating Statements, Building Estimates, Repairs and
Equipment Estimates and such other information as is required by this Agreement.

                              7. Plan, execute and supervise repairs and
maintenance at the Hotel.

                              8. Obtain the insurance required to be obtained by
Manager pursuant to Article VI of this Agreement and provide or cause to be
provided all risk management services related thereto, subject to the provisions
of Section 6.05.

                              9. Obtain and keep in full force and effect,
either in its own name or in Owner’s or Owner’s affiliate’s name, as may be
required by applicable law, any and all licenses (including, without limitation,
liquor licenses which shall be maintained in the name of Manager to the extent
permitted by law) and permits to the extent same is within the control of
Manager (or, if same is not within the control of Manager, Manager shall use
reasonable efforts to obtain and keep same in full force and effect).

                              10. Subject to the terms of this Agreement,
execute subordination agreements, estoppel certificates and other documentation
required by any purchaser or mortgagee and reasonably cooperate (provided that
Manager shall not be obligated to enter into

2

--------------------------------------------------------------------------------



any amendments of this Agreement) with Owner or Landlord in any attempt(s) by
Owner or Landlord to effectuate a Sale of the Hotel or to obtain a Qualified
Mortgage.

                              11. Arrange for and supervise public relations and
advertising and prepare marketing plans.

                              12. Manage and operate the Hotel at all times in
compliance with the Franchise Agreement, including (without limitation) the
Manual and the System standards (as such terms are defined therein).

                    B. The operation of the Hotel shall be under the exclusive
supervision and control of Manager, except as otherwise specifically provided in
this Agreement, and Manager shall be responsible for the proper and efficient
operation of the Hotel. In fulfilling its obligations under this Agreement,
Manager will act as a reasonable, prudent operator of the Hotel, having regard
for the status of the Hotel, operating the Hotel in accordance with Prudent
Industry Practices and at all times maintaining and complying with all standards
imposed by the Franchise Agreement, and subject to the foregoing and all other
terms and conditions of this Agreement, shall have discretion in the following:
charges, terms and conditions for Guest Rooms and commercial space; credit
policies and services provided by the Hotel; food and beverage services;
employment policies; granting of leases, subleases, licenses and concessions for
shops and businesses within the Hotel, provided that the term of any such lease,
sublease, license or concession shall not exceed the lesser of one (1) year or
the Term without the prior written approval of Owner; receipt, holding and
disbursement of funds; maintenance of bank accounts; procurement of Inventories,
supplies and services; promotion and publicity; payment of costs and expenses as
are specifically provided for in this Agreement or are otherwise reasonably
necessary for the proper and efficient operation of the Hotel; and, generally,
all activities necessary for operation of the Hotel. With respect to all
Material Management Decisions, Manager shall consult with Owner in advance of
making any such decisions. The term “Material Management Decisions” means a
decision to be made in connection with any expenditure of more than $10,000 in
each instance, or aggregate expenditures in any Fiscal Year of five percent (5%)
or more of the total annual expenses provided for in the approved Annual
Operating Projection for such Fiscal Year, if such expenditure is not included
in the approved Annual Operating Projection for such Fiscal Year or if such
expenditure would result in an increase in the overall Annual Operating
Projection approved by Owner, unless such expenditure is made to address an
emergency situation.

                    C. Manager shall comply with and abide by all applicable
Legal Requirements pertaining to its operation of the Hotel. Any of Landlord,
Owner or Manager shall have the right, but not the obligation, in its reasonable
discretion, to contest or oppose, by appropriate proceedings, any such Legal
Requirements. The reasonable expenses of any such contest of a Legal Requirement
shall be Deductions and shall be paid from Gross Revenues or from other funds in
the Operating Accounts.

          1.03. Employees

          All personnel employed at the Hotel shall at all times be the
employees of Manager (or, after disclosure to Owner, one of its Affiliates) and
not the employees of Owner. Manager shall

3

--------------------------------------------------------------------------------



have reasonable discretion with respect to all personnel employed at the Hotel,
including, without limitation, decisions regarding hiring, promoting,
transferring, compensating, supervising, terminating, directing and training all
employees at the Hotel, and, generally, establishing and maintaining all
policies relating to employment; provided, however, that (i) Owner shall have
the right to approve the hiring of the persons who occupy the position of
General Manager for the Hotel in accordance with the procedures set forth below
and (ii) except as otherwise required by applicable Legal Requirements, Manager
shall not negotiate or enter into any collective bargaining or other labor
agreement with employees or with any organization representing or claiming to
represent employees without Owner’s prior consent. No person shall be given
gratuitous accommodations or services without prior joint approval of Owner and
Manager except in accordance with policies agreed upon by Owner and Manager and
except corporate personnel of Manager at the Hotel on a temporary basis for
Hotel business (such as the meetings described in Section 1.05). Manager shall
reimburse Owner for the costs (including relocation costs) of hiring and
training General Managers who are employed at the Hotel for six (6) months or
less and are transferred or relocated (other than to another hotel managed by
Manager for Owner or any of Owner’s Affiliates), and for such costs on a
pro-rated basis (over twelve (12) months) for General Managers employed at the
Hotel for more than six (6) months but less than twelve (12) months (other than
those transferred or relocated to another hotel managed by Manager for Owner or
any of Owner’s Affiliates), and Manager shall promptly reimburse Owner for any
such costs that are payable by Manager, which amounts shall be Manager’s
Liabilities.

          The procedures for selection of the General Manager shall be as
follows: Manager shall provide Owner with the resume of the candidate for
General Manager who is qualified for such position in Manager’s reasonable
judgment. Owner shall notify Manager in writing of its approval or disapproval
of such candidate within five (5) Business Days after Owner’s receipt of the
candidate’s resume, Owner’s approval not to be unreasonably withheld. If Owner
approves the candidate or fails to notify Manager in writing of Owner’s approval
or disapproval of the candidate presented by Manager, Manager may appoint such
candidate to the position of General Manager. If Owner disapproves any candidate
presented by Manager, Manager shall not appoint such candidate as General
Manager.

          1.04. Owner’s Right to Inspect.

          Owner, its representatives, employees, agents, Affiliates and
Mortgagees shall have access to the Hotel at any and all reasonable times for
the purpose of inspection, exercising any of its rights under this Agreement or
showing the Hotel to prospective purchasers, tenants or Mortgagees, provided
that the operation of the Hotel is not unreasonably interfered with, and at any
time in case of an emergency.

          1.05. Regular Meetings.

          At Owner’s request, Owner and Manager shall have meetings at the Hotel
and at mutually convenient times no more frequently than once a quarter. Manager
shall be represented at such meetings by the General Manager of the Hotel and
such other personnel as the General Manager and Owner may deem appropriate. The
travel costs and expenses for such other personnel to attend the meetings shall
be paid from the Operating Accounts as Deductions. The purpose of

4

--------------------------------------------------------------------------------



the meetings shall be, inter alia, to discuss the performance of the Hotel and
other related issues, including any variations from the approved Annual
Operating Projection for the preceding quarter.

          1.06. System Standards

          Subject to the availability of adequate funds, Manager shall take such
actions consistent with this Agreement as are necessary for the Hotel to comply
with the System Standards, and Manager shall operate the Hotel so that the Hotel
will at all times comply with System Standards.

          1.07. Limitations on Manager’s Authority

          Unless provided for in the approved Annual Operating Projection,
Manager shall not, without Owner’s prior written approval, enter into any FF&E
Lease if (i) the fair market value of the FF&E subject to such FF&E Lease at the
time of entering into such FF&E Lease exceeds Thirty-Five Thousand Dollars
($35,000); (ii) the fair market value of the FF&E subject to all FF&E Leases at
the time of entering into such FF&E Lease exceeds Sixty Thousand Dollars
($60,000) in the aggregate; (iii) the FF&E subject to such FF&E Lease is FF&E
that is not, consistent with Prudent Industry Practices, customarily leased;
(iv) such FF&E Lease is with an Affiliate of Manager or is on payment terms
(including the amounts and schedule of payments) that would be materially more
favorable to the lessor thereof than payment terms customary under Prudent
Industry Practices for leases of similar FF&E; or (v) such FF&E Lease is not
terminable by Owner upon thirty (30) days’ notice if such FF&E Lease is more
than one (1) year in duration.

          1.08. Representations and Warranties of Manager.

          Manager hereby makes the representations and warranties to Owner set
forth in Exhibit B attached hereto and made a part hereof by this reference.

          1.09. Limitations on Manager’s Duties

                    A. Manager’s duties under this Agreement are subject to the
availability of sufficient funds from the operation of the Hotel or which are
otherwise provided by Owner. Except as otherwise expressly provided in this
Agreement, all costs and expenses of operating, maintaining, marketing and
improving the Hotel shall be payable out of funds from the operation of the
Hotel or which are otherwise provided by Owner. In no event shall Manager be
obligated to advance any of its own funds to pay any such costs or expenses for
the Hotel except as expressly provided in this Agreement. Anything in this
Agreement to the contrary notwithstanding, Manager shall be excused from its
obligations to operate the Hotel in conformity with its obligations hereunder to
the extent and whenever Manager shall be prevented from compliance with such
standard by reason of the occurrence of a Force Majeure.

                    B. In connection with any insurance coverages required or
obtained under this Agreement, neither Manager nor any insurance broker Manager
or its Affiliates may retain makes any warranty or representation regarding the
advisability, nature, or extent of the insurance coverages provided by Manager
for the benefit of Owner or any other coverages that

5

--------------------------------------------------------------------------------



Owner should consider for the protection of Owner, the Hotel and its operations.
Owner agrees to rely exclusively on its own insurance advisors with respect to
all insurance matters.

                    C. Any and all financial projections and budgets prepared by
Manager under this Agreement, including the Annual Operating Projection, are
intended to assist in operating the Hotel, but are not to be relied on by Owner
or any third party as to the accuracy of the information contained therein or
the results predicted. Manager does not guarantee the accuracy of the
information contained in such projections and budgets, nor does it guarantee the
results of such projections and budgets, and Owner acknowledges that Manager
shall not be held responsible by Owner or any third party for any divergence
between such projections and budgets and actual operating results achieved. If
Owner provides any such financial projections or budgets to a third party, Owner
shall be obligated to advise such third party in writing of the substance of
this disclaimer.

          1.10. Centralized Services.

          Manager may provide to the Hotel the following services that are
furnished generally on a central or system-wide basis to other hotels operated
by Manager or its Affiliates: Director of Engineering and Maintenance,
Revenue/Channel Manager, Risk Manager, Group/Tour Sales Department, MIS Support
Services and joint advertising and marketing. The salaries, wages, development
costs and overhead related to the employees of Manager providing such
centralized services shall be allocated on a fair basis among all hotels
receiving such services based upon the extent to which such services benefit the
Hotel. Manager shall provide to Owner for Owner’s approval as a part of the
Annual Operating Projection pursuant to Section 4.04 the projected costs of such
centralized services.

ARTICLE II
TERM

          2.01. Term.

          The “Term” of this Agreement shall begin on the Effective Date and
shall continue until the expiration of the tenth anniversary of the date hereof.
The Term of this Agreement may be extended only upon mutual agreement of Manager
and Owner, each in the exercise of its sole and absolute discretion, on all the
same terms (other than term) as set forth in this Agreement for two (2)
consecutive periods, each such extension term being for periods of five (5)
years each. In the event the parties do not reach an agreement to so extend,
this Agreement shall terminate as provided in the first sentence of this
Section.

          2.02. Performance Termination.

                    A. Owner shall have the option to terminate this Agreement
if during any of the first five (5) Fiscal Years both of the following occur:

                              1. Operating Profit for (i) the second Fiscal Year
is insufficient to pay to Owner at least $4,680,000 in Owner’s Priority for such
Fiscal Year or (ii) the third Fiscal Year is insufficient to pay to Owner at
least $5,265,000 in Owner’s Priority for such Fiscal Year, or

6

--------------------------------------------------------------------------------



(iii) in each of the fourth or fifth Fiscal Year is insufficient to pay to Owner
at least $5,850,000 in Owner’s Priority for such Fiscal Year; and

                              2. The Revenue Index of the Hotel for such Fiscal
Year is less than the Revenue Index Threshold.

                    B. Owner shall have the option to terminate this Agreement
if during the sixth (6th) Fiscal Year or any Fiscal Year thereafter any of the
following occur:

                              1. Operating Profit for any such Fiscal Year is
insufficient to pay to Owner the full amount of Owner’s Priority for such Fiscal
Year; or

                              2. The Revenue Index of the Hotel for such Fiscal
Year is less than the Revenue Index Threshold.

                    C. For purposes of determining whether Owner has the option
to terminate this Agreement under Subsection A or Subsection B of this Section
2.02, to the extent the operating results of the Hotel were materially and
quantifiably affected by Force Majeure affecting the Hotel or by major
renovations of the Hotel, the Operating Profit or Revenue Index, as applicable,
shall be equitably adjusted to amounts reasonably projected absent such Force
Majeure or major renovations, such adjustments to be substantiated by such
evidence and reasonably detailed calculations provided by Manager to Owner as
are reasonably acceptable to Owner. Owner shall exercise its option to terminate
pursuant to Subsection A or B of this Section 2.02 based upon the Operating
Profit and/or Revenue Index, as applicable, for a Fiscal Year by serving written
notice thereof on Manager no later than sixty (60) days after Owner’s receipt of
the Annual Operating Statement under Section 4.01.A for such Fiscal Year, and
this Agreement shall terminate as of the end of the second (2nd) full Accounting
Period following the date on which Manager receives the above-described notice
from Owner.

                    D. Owner’s failure to exercise its right to terminate this
Agreement pursuant to this Section 2.02 shall not be deemed an estoppel or
waiver of Owner’s right to terminate this Agreement with respect to any
subsequent event or circumstance that could give Owner the right to terminate
hereunder.

                    E. Upon receipt of Owner’s written notice of termination
under Section 2.02A or B, above, if Operating Profit is less than five percent
(5%) below the full amount of Owner’s Priority for the applicable Fiscal Year,
Manager shall have the option, to be exercised within ten (10) days after
receipt of the notice, to avoid the termination by electing (in a notice to
Owner) to pay Owner the amount (the “Cure Payment”) by which Owner’s Priority
exceeded Operating Profit for the Fiscal Year in which the performance test was
failed. Except as expressly provided in the preceding sentence of this Section
2.02E, Manager shall not have any right to avoid termination without the prior
written consent of Owner.

7

--------------------------------------------------------------------------------



ARTICLE III
COMPENSATION OF MANAGER

          3.01. Management Fees.

          In consideration of services to be performed during the Term, Manager
shall be paid the sum of the following as its management fees:

                    A. the Base Management Fee, which shall be retained by
Manager from Gross Revenues; plus

                    B. the Incentive Management Fee but only to the extent of
available Operating Profit after payment of Owner’s Priority (including, without
limitation, all accrued and unpaid Owner’s Priority) as provided in Section 3.02
below.

          3.02. Operating Profit.

                    A. Operating Profit, to the extent available, shall be
distributed to Owner and to Manager in the following order of priority, except
as otherwise provided in this Agreement:

                              1. Any accrued but unpaid Base Management Fee
payable in respect of any prior Accounting Period shall be paid to Manager;

                              2. An amount up to the maximum amount of Owner’s
Priority shall be paid to Owner;

                              3. The Incentive Management Fee shall be paid to
Manager; and

                              4. Any remaining balance of Operating Profit shall
be paid to Owner.

          Owner’s Priority shall not be cumulative from one Fiscal Year to the
next, and to the extent the maximum amount of Owner’s Priority is unpaid in any
Fiscal Year, such unpaid amount shall not accrue or be payable in any subsequent
Fiscal Year. The Incentive Management Fee for each Fiscal Year will be payable
to Manager, in quarterly installments at the end of each calendar quarter, based
upon the projected Incentive Management Fee provided for in the approved Annual
Operating Projection for such Fiscal Year, calculated and adjusted quarterly
using actual operating results to date for such Fiscal Year and projected
Operating Profit for the remainder of such Fiscal Year as provided for in the
approved Annual Operating Projection. Notwithstanding anything in this Agreement
to the contrary, Manager acknowledges and agrees that (i) Base Management Fees
are payable monthly within thirty (30) days after the end of each Accounting
Period during the Term; (ii) estimated and unpaid Incentive Management Fees for
the remainder of any Fiscal Year shall be adjusted at the end of each calendar
quarter in such Fiscal Year based upon the actual operating results to date for
such Fiscal Year, with all final adjustments to be made (and payment made to
Owner or Manager, as applicable, any amount payable by Manager to a Manager’s
Liability) annually within thirty (30) days after Owner’s receipt and acceptance
of the Annual Operating Statement; (iii) Incentive Management Fees are payable
only to the extent of available Operating Profit after payment in

8

--------------------------------------------------------------------------------



full of Owner’s Priority; and (iv) in no event shall Incentive Management Fees
accrue or be deemed to accrue.

                    B. To the extent of available Operating Profit with respect
to each Accounting Period, Manager shall distribute a prorated portion of the
Owner’s Priority (including any accrued and unpaid Owner’s Priority) to Owner
for each such Accounting Period in accordance with Section 4.01.

                    C. During any period of discontinued or reduced operations
of the Hotel or any part thereof as a result of damage, destruction or
condemnation that does not result in a termination of this Agreement and during
repair or restoration thereafter, Owner shall pay to Manager for each Accounting
Period, in lieu of any Base Management Fee and/or Incentive Management Fee that
might otherwise be payable under this Agreement, an amount equal to the higher
of (a) the Base Management Fee for such Accounting Period that would be payable
pursuant to Section 3.01A treating business interruption insurance proceeds
and/or condemnation proceeds as Gross Revenues or (b) the Base Management Fee
and Incentive Management Fee (if any) for such Accounting Period that would have
been payable if the Hotel had achieved the projected operating results set forth
in the approved Annual Operating Projection. Notwithstanding the foregoing, in
no event will any Base Management Fees, Incentive Management Fees or management
fees in lieu thereof accrue or be payable by Owner to Manager in excess of the
amount included as management fees in any business interruption proceeds
received by Owner in respect of such Accounting Period.

          3.03. Accounting Fee.

          Manager will perform certain data processing and accounting functions
for the Hotel at Manager’s headquarters or central office using personnel that
are not employed at the Hotel. In consideration of Manager’s performance of
these data processing and accounting functions for the benefit of the Hotel,
Owner will pay to Manager on a monthly basis the Accounting Fee, which
Accounting Fee shall be prorated for any partial month and may be withheld by
Manager from Gross Revenues.

9

--------------------------------------------------------------------------------



ARTICLE IV
ACCOUNTING, BOOKKEEPING AND BANK ACCOUNTS

          4.01. Accounting, Distributions and Annual Reconciliation.

                    A. Within fifteen (15) days after the close of each
Accounting Period, Manager shall deliver an interim accounting (the “Accounting
Period Statement”) to Owner, prepared in accordance with the Uniform System of
Accounts, showing Gross Revenues, Deductions, Operating Profit and applications
and distributions thereof for the preceding Accounting Period and any other
information reasonably requested by Owner. Manager shall transfer to Owner, with
each Accounting Period Statement, any interim amounts due Owner, subject to
Working Capital needs reasonably proposed by Manager and approved by Owner, such
approval not to be unreasonably withheld, and shall retain any interim amounts
payable to Manager pursuant to the terms of this Agreement.

                    B. Calculations and payments of the Incentive Management
Fee, the Base Management Fee and distributions of Operating Profit made with
respect to each Accounting Period shall be accounted for cumulatively within a
Fiscal Year, but shall not be cumulative from one Fiscal Year to the next.
Within the SEC Filing Period, Manager shall deliver to Owner a statement (the
“Annual Operating Statement”) in reasonable detail summarizing the operations of
the Hotel for the immediately preceding Fiscal Year and a certificate of
Manager’s chief accounting officer certifying that, to the best of his or her
knowledge, such Annual Operating Statement is true and correct. The parties
shall, within five (5) Business Days after Owner’s receipt of such Annual
Operating Statement, make any adjustments, by cash payment, in the amounts paid
or retained for such Fiscal Year as are needed because of the final figures set
forth in such Annual Operating Statement. Such Annual Operating Statement shall
be controlling over the preceding Accounting Period Statements.

                    C. To the extent there is an Operating Loss for any
Accounting Period, no Base Management Fee shall be paid to or retained from
Gross Revenues by Manager. Any Base Management Fee that would have been payable
to Manager had there been an Operating Profit for such Accounting Period shall
accrue (but not beyond the Term of this Agreement) and shall be payable to
Manager as provided in Article III to the extent of Operating Profit in
subsequent Accounting Periods.

          To the extent there is an Operating Loss for any Accounting Period,
additional funds in the amount of any such Operating Loss (other than the amount
of any Base Management Fee) shall be provided by Owner within thirty (30) days
after Manager has delivered written notice thereof to Owner. If Owner does not
fund such Operating Loss within the thirty (30) day time period, Manager shall
have the right after prior written notice to Owner (without affecting Manager’s
other remedies under this Agreement) to withdraw an amount equal to such
Operating Loss from future distributions of funds otherwise due to Owner. In the
event an Operating Loss occurs for each of six (6) consecutive Accounting
Periods during any Fiscal Year, Owner may elect to terminate this Agreement,
provided that, in determining whether Owner has the option to terminate this
Agreement pursuant to this sentence, to the extent the operating results of the
Hotel were materially and quantifiably affected by Force Majeure affecting the
Hotel or by major renovations to the Hotel, such operating results shall be
equitably adjusted to amounts reasonably

10

--------------------------------------------------------------------------------



projected absent such Force Majeure or major renovations, such adjustments to be
substantiated by such evidence and reasonably detailed calculations provided by
Manager to Owner as are reasonably acceptable to Owner.

          4.02. Books and Records.

          Books of control and account pertaining to operations at the Hotel
shall be kept on the accrual basis and in all material respects in accordance
with the Uniform System of Accounts. Owner may at reasonable intervals during
Manager’s normal business hours examine such records. If Owner desires (at its
own expense, except as provided below) to audit, examine or review the Annual
Operating Statement, Owner shall notify Manager in writing within sixty (60)
days after receipt of such Annual Operating Statement of its intention to audit
and begin such audit no sooner than ten (10) days after Manager’s receipt of
such notice and not later than sixty (60) days after Manager’s receipt of such
notice. Owner shall use reasonable efforts to complete such audit within one
hundred twenty (120) days after commencement thereof. If Owner does not make
such an audit, then such Annual Operating Statement shall be deemed to be
conclusively accepted by Owner as being correct, except in the event of manifest
error or fraud, misrepresentation, misconduct or negligence by Manager or its
agents, employees, representatives or contractors or other third parties. If any
audit by Owner discloses an understatement of any amounts due Owner, Manager
shall promptly pay Owner such amounts found to be due, plus interest thereon at
the Prime Rate plus one percent (1%) per annum from the date such amounts should
originally have been paid. If any audit discloses that Manager has not received
any amounts due it, Owner shall pay Manager such amounts, plus interest thereon
at the Prime Rate plus one percent (1%) per annum from the date such amounts
should originally have been paid. The cost of the audit shall be paid by Owner;
provided, however, Manager shall pay for such cost if such audit discloses an
underpayment to Owner for the Fiscal Year so audited of five percent (5%) or
more of the amount that should have been paid to Owner for such Fiscal Year. In
addition, if the Franchise Agreement requires Owner to pay interest and/or the
cost of an audit to the franchisor on account of an understatement in reports
provided by Manager, Manager shall pay such interest and costs in accordance
with the Franchise Agreement without (either directly or indirectly) passing
such charges on to Owner.

          4.03. Accounts, Expenditures.

                    A. All funds derived from operation of the Hotel shall be
deposited by Manager in Owner’s bank accounts (the “Operating Accounts”)
established by Manager in a bank or banks designated by Manager with the
concurrence of Owner. Withdrawals by Manager from said Operating Accounts shall
be made solely by representatives of Manager, but only those representatives
whose signatures have been authorized by Manager with the concurrence of Owner.
Reasonable petty cash funds shall be maintained at the Hotel.

                    B. Except as otherwise provided in this Agreement, all
payments made by Manager hereunder shall be made from the Operating Accounts,
petty cash funds, or from the Reserve (in accordance with Section 5.02). Manager
shall not be required to make any advance or payment with respect to the Hotel
except out of such funds, and Manager shall not be obligated to incur any
liability or obligation with respect to the Hotel except as otherwise

11

--------------------------------------------------------------------------------



provided in this Agreement (including, without limitation, pursuant to Sections
1.03, 3.02A, 3.03 and 10.10A) (each, “Manager’s Liability”, and, collectively,
“Manager’s Liabilities”).

                    C. Debts and liabilities (other than Manager’s Liabilities)
incurred by Manager as a result of its operation and management of the Hotel
pursuant to the terms hereof, whether asserted before or after Termination, will
be paid by Owner to the extent funds are not available for that purpose from
Gross Revenues. Manager shall pay all of Manager’s Liabilities. The provisions
of this Section 4.03C shall survive Termination.

          4.04. Annual Operating Projection.

          Manager shall deliver to Owner for its review, at least thirty (30)
days prior to the beginning of each Fiscal Year after the first Fiscal Year
following the Effective Date, a preliminary draft of the business plan
(including a proposed budget) and a projection of the estimated Gross Revenues,
departmental profits, Deductions, and Operating Profit for the forthcoming
Fiscal Year for the Hotel (the “Annual Operating Projection”) for approval by
Owner. Manager will consider in good faith suggestions made by Owner with
respect to the Annual Operating Projection and make modifications thereto that
are agreed upon by Owner and Manager. In the case of the Fiscal Year beginning
on the Effective Date, Manager and Owner have already agreed upon the Annual
Operating Projection for such Fiscal Year. Notwithstanding the foregoing, Owner
shall not be entitled to withhold its approval of the Annual Operating
Projection based solely on its objection to: (i) Manager’s reasonable
projections of either Gross Revenues or the components thereof, (ii)
Impositions, utility charges and similar charges determined by governmental
authorities or providers whose rates cannot be controlled or negotiated by
Manager, or (iii) increases in projected costs and expenses of operating the
Hotel caused by projected increases in occupancy or use of Hotel facilities that
are projected to increase Gross Revenues. Upon approval of the Annual Operating
Projection by Owner and Manager, Manager in good faith shall use best efforts to
adhere to such Annual Operating Projection. In the event Owner and Manager (each
acting reasonably and in good faith in considering projections for operation of
the Hotel pursuant to Prudent Industry Practice, the Franchise Agreement, any
Qualified Mortgage affecting the Hotel and this Agreement) are unable to agree
upon the Annual Operating Projection by the commencement of the Fiscal Year to
which it relates, Owner or Manager may elect to terminate this Agreement by
serving written notice to the other party, and this Agreement shall terminate as
of the end of the second (2nd) full Accounting Period following the date on
which such party receives such notice of termination. Any such notice of
termination shall be given not later than thirty (30) days after the end of the
then-current Fiscal Year, provided that Owner shall have received the proposed
Annual Operating Projection from Manager at least thirty (30) days prior to the
end of the then-current Fiscal Year. Pending such termination, Manager shall
operate the Hotel with respect to those categories that are in dispute based on
the previous Fiscal Year’s approved Annual Operating Projection.

          4.05. Working Capital.

          The parties recognize that, as of the Effective Date, the level of
Working Capital funds, which shall be held in the Operating Accounts, is
reasonably believed to be reasonably sufficient for the operations of the Hotel,
subject at all times to seasonal differences and changes in

12

--------------------------------------------------------------------------------



circumstances after the Effective Date. To the extent the expenditure of
additional Working Capital funds has been reasonably proposed by Manager and
approved by Owner, such approval not to be unreasonably withheld, Owner shall
from time to time during the Term advance any such additional funds which
Manager shall use to satisfy such needs of the Hotel as have been reasonably
proposed by Manager and approved by Owner. If Owner does not so fund additional
Working Capital as approved by Owner within thirty (30) days after receipt by
Owner of a written request therefor from Manager, Manager shall have the right
(without affecting Manager’s other remedies under this Agreement) to withdraw,
after prior written notice to Owner, from future distributions of funds
otherwise due to Owner an amount equal to the funds agreed upon by Owner and
Manager for additional Working Capital. All funds so advanced for Working
Capital shall be utilized by Manager for the purposes of this Agreement. In the
event Owner and Manager are unable to agree upon the need for and/or amount of
additional Working Capital within thirty (30) days after Owner’s receipt of a
written notice from Manager of the need for additional funds for Working
Capital, Owner shall have no obligation to fund additional Working Capital and
Manager may elect to terminate this Agreement. Upon Termination, Manager shall
immediately return the outstanding balance of the Working Capital to Owner.

          4.06. Fixed Asset Supplies.

          The parties further recognize that, as of the Effective Date, the
level of funds for Fixed Asset Supplies is reasonably believed to be reasonably
sufficient for the operations of the Hotel, subject at all times to seasonal
differences and changes in circumstances after the Effective Date. Any
additional funds which are necessary to maintain Fixed Asset Supplies at levels
reasonably proposed by Manager and approved by Owner, such approval not to be
unreasonably withheld, as being necessary to satisfy the needs of the Hotel,
shall be paid from available Gross Revenues or, at Owner’s election, funded by
Owner within thirty (30) days after Owner’s approval of such additional funds
and, in each case, shall be Deductions. Fixed Asset Supplies shall remain the
property of Owner throughout the term of this Agreement and upon Termination.

          4.07. Real Estate and Personal Property Taxes.

                    A. Except as specifically set forth in Section 4.07.B below,
all real estate and personal property taxes, levies, assessments (including
special assessments (regardless of when due or whether they are paid as a lump
sum or in installments over time) imposed because of facilities that are
constructed by or on behalf of the assessing jurisdiction (for example, roads,
sidewalks, sewers, culverts, etc.) which directly benefit the Hotel (regardless
of whether or not they also benefit other buildings)), “Impact Fees” (regardless
of when due or whether they are paid as a lump sum or in installments over time)
which are required of Owner as a condition to the issuance of zoning variances
or building permits, and similar charges on or relating to the Hotel
(collectively, “Impositions”) during the Term shall be paid by Manager from
Gross Revenues, before any fine, penalty, or interest is added thereto or lien
placed upon the Hotel or upon this Agreement, unless payment thereof is in good
faith being contested and enforcement thereof is stayed. Any such payments shall
be Deductions in determining Operating Profit. Owner shall, within five (5) days
after receipt, furnish Manager with copies of official tax bills and assessments
which it may receive with respect to the Hotel. Either Landlord, Owner or
Manager with the concurrence of Owner (in which case Owner agrees to sign, and
cause Landlord to sign, the required applications and otherwise reasonably
cooperate with Manager in

13

--------------------------------------------------------------------------------



expediting the matter) may, and at Owner’s request Manager shall, initiate
proceedings to contest any negotiations or proceedings with respect to any
Imposition, and all reasonable costs of any such contest shall be paid from
Gross Revenues and shall be a Deduction in determining Operating Profit. Manager
shall, as part of its contest or negotiation of any Imposition, be entitled, on
Owner’s and Landlord’s behalf, to waive any applicable statute of limitations in
order to avoid paying the Imposition during the pendency of any proceedings or
negotiations with applicable authorities. Notwithstanding anything contained
herein to the contrary, at Owner’s option (i) Manager shall establish an escrow
account in the name of Owner in a bank or banks designated by Manager with the
concurrence of Owner and shall deposit monthly into such account from Gross
Revenues an amount that Manager reasonably estimates shall be sufficient to pay
the Impositions, in which case Manager shall pay the Impositions from funds in
the escrow account as and when the Impositions become due (and Owner shall
promptly deposit into the escrow account any deficiency if the estimated monthly
payments are not sufficient to pay all of the Impositions) or (ii) the amounts
that would otherwise be deposited into such escrow account shall be included in
the Operating Profit, not deducted from Gross Revenues and shall be distributed
in cash to Owner along with the remainder of the Owner’s Priority. If Owner
elects to retain such amounts pursuant to clause (ii) above, Manager shall
accrue such amounts as a reserve on the accounting records of the Hotel, and
Owner shall fund the same as and when the Impositions become due, but such
accrued and unfunded amounts shall be deducted from Gross Revenues for purposes
of calculating the Incentive Management Fee. In addition, if any Mortgagee
requires the establishment of an escrow account with respect to the Impositions,
Manager shall comply with such requirements, and the amounts so escrowed shall
be applied to Impositions in accordance with such Mortgagee’s requirements and
any amounts so escrowed shall be Deductions.

                    B. The word “Impositions” as used in this Agreement shall
not include any franchise, corporate, estate, inheritance, succession, capital
levy or transfer tax or other assessment or payment in lieu thereof imposed on
Owner or Manager, or any income tax imposed on any income of Owner or Manager
(including distributions to Owner or Manager pursuant to Article III hereof),
all of which shall be paid solely by Owner or Manager, as applicable, not from
Gross Revenues nor from the Reserve.

          4.08. Sarbanes-Oxley Certification.

                    A. Owner may, in connection with its or any of its
Affiliate’s annual or quarterly Securities and Exchange Commission reporting
requirements (and in any event no more than four (4) times in any Fiscal Year),
request that Manager deliver to Owner or its Affiliate a certificate from an
accounting officer of Manager, in a form approved by Manager’s accounting firm,
certifying that, to his or her knowledge, the information contained in the
Accounting Period Statements for the Accounting Periods contained within the
applicable Fiscal Year or quarter are true and correct in all material respects,
subject to final adjustment based on the annual review conducted by Manager in
preparing the Annual Operating Statement. Owner shall submit such request in
writing, along with the date by which such certificate is to be delivered, not
less than five (5) business days prior to the requested delivery date, and
Manager shall deliver the certificate by the requested date or, if later, within
five (5) business days after Manager’s receipt of Owner’s request.

14

--------------------------------------------------------------------------------



                    B. In connection with Owner’s or its Affiliates’
certifications under Section 404 (“Section 404”) of the Sarbanes-Oxley Act of
2002, Owner or such Affiliate shall have the right, at its option:

                              1. Either (i) to require Manager to document its
processes and related internal controls for Owner or such Affiliate to use in
its required documentation under Section 404 or (ii) to have access to Manager’s
books and records relating to the Hotel (including, without limitation,
reasonable access to Manager’s premises) to document Manager’s processes and
related internal controls; and

                              2. Either (i) to require testing by Manager of the
controls identified in clause 1 above or (ii) to have access to Manager’s books
and records relating to the Hotel (including, without limitation, reasonable
access to Manager’s premises) to permit Owner or such Affiliate to test the
controls identified in clause 1 above.

          Manager shall provide Owner’s or such Affiliates’ independent auditors
access to Manager’s books and records relating to the Hotel (including, without
limitation, access to Manager’s premises) to conduct their audit of the testing
performed pursuant to this Section 4.08. If Owner or such Affiliate determine
such controls have weaknesses which should be mentioned in Owner’s or such
Affiliates’ report on internal controls under Section 404 or other
certifications under the Sarbanes-Oxley Act of 2002, Manager shall use best
efforts to remedy and/or correct identified weaknesses in a timely manner.

ARTICLE V
REPAIRS, MAINTENANCE AND REPLACEMENTS

          5.01. Repairs and Maintenance to be Paid from Gross Revenues.

          Subject to the availability of adequate funds, Manager shall maintain
the Hotel in good repair and condition, use best efforts to comply with and
abide by all applicable Legal Requirements pertaining to its operation of the
Hotel and shall make or cause to be made such routine maintenance, repairs and
minor alterations as it determines are necessary for such purposes and as
required pursuant to the terms of the Franchise Agreement or by Owner. The
phrase “routine maintenance, repairs, and minor alterations” as used in this
Section 5.01 shall include only those which are normally expensed under
generally accepted accounting principles. The cost of such maintenance, repairs
and alterations shall be paid from Gross Revenues (and not from the Reserve) and
shall be treated as a Deduction.

          5.02. Repairs, Maintenance and Equipment Replacements to be Paid from
Reserve.

                    A. A reserve account in the name and under the control of
Owner (the “Reserve”) shall be established by Manager in a bank or similar
institution reasonably acceptable to both Manager and Owner, to cover the cost
of:

                    1. Replacements, renewals and additions to the FF&E at the
Hotel; and

                    2. Routine Capital Expenditures.

15

--------------------------------------------------------------------------------



                    B. Manager shall deposit funds in the Reserve as provided in
Item 3 of Schedule 1. Transfers into the Reserve shall be made at the time of
each interim accounting described in Section 4.01 hereof. All amounts
transferred to the Reserve shall be deducted from Gross Revenues in determining
Operating Profit and shall be deposited in the special Reserve account described
in Section 5.02.A.

                    C. Subject to the availability of adequate funds, Manager
shall from time to time make such (1) replacements and renewals to the FF&E of
the Hotel, and (2) Routine Capital Expenditures, as may be provided for in the
approved Annual Operating Projection, as may be agreed upon by Owner and Manager
or as may be required by the Franchise Agreement. Except as may be required by
the Franchise Agreement, no expenditures will be made in excess of the balance
of the Reserve without the approval of Owner. At the end of each Fiscal Year,
any amounts remaining in the Reserve shall be carried forward to the next Fiscal
Year. Proceeds from the sale of FF&E no longer necessary to the operation of the
Hotel shall be added to the Reserve. The Reserve will be kept in an
interest-bearing account, and any interest which accrues thereon shall be
retained in the Reserve. Neither (x) proceeds from the disposition of FF&E, nor
(y) interest which accrues on amounts held in the Reserve, shall (a) result in
any reduction in the required contributions to the Reserve set forth in Section
5.02.B above, nor (b) be included in Gross Revenues. Withdrawals by Manager from
the Reserve may be made in accordance with the approved Annual Operating
Projection only by representatives of Manager whose signatures have been
authorized by Manager with the concurrence of Owner.

                    D. All repairs, alterations, improvements, renewals or
replacements made pursuant to this Article V, and all amounts kept in the
Reserve, shall be the property of Owner, subject to Manager’s rights to apply
such funds as otherwise provided in this Agreement. In addition and
notwithstanding anything contained herein to the contrary, no funds shall be
expended for replacements, renewals and additions to the FF&E, for Routine
Capital Expenditures or for any other capital expenditures unless each such
expenditure is included in the approved Annual Operating Projection or is
necessary in an emergency to protect or preserve the Hotel or the health and
safety of Hotel employees, guests or customers. If Owner elects to use Manager’s
construction management services for construction projects in connection with
any Routine Capital Expenditures or other non-emergency alterations or
improvements, Owner will pay Manager such construction management fee as may be
agreed upon by the parties.

                    E. Notwithstanding anything contained herein to the
contrary, upon the mutual agreement of Owner and Manager, the amounts that would
otherwise be deposited into the Reserve pursuant to this Section 5.02 shall be
included in the Operating Profit, not deducted from Gross Revenues and shall be
distributed in cash to Owner along with the remainder of the Owner’s Priority.
In such case, Manager shall accrue such amounts as a reserve on the accounting
records of the Hotel, and Owner shall fund the same only when required under
this Agreement to cover the appropriate costs actually incurred. If Owner does
not so fund such amounts within thirty (30) days after Owner is required to do
so under this Agreement, Manager shall have the right after prior written notice
to Owner (without affecting Manager’s other remedies under this Agreement) to
withdraw from future distributions of funds otherwise due to Owner an amount
equal to such amount required to be so funded by Owner. However, such accrued
and unfunded reserves shall be deducted from Gross Revenues for purposes of
calculating the Incentive Management Fee.

16

--------------------------------------------------------------------------------



                    F. Unless otherwise expressly covered by this Article V,
except in the case of an emergency, Manager shall not make any capital
expenditure or improvement without first obtaining Owner’s prior written consent
and approval.

ARTICLE VI
INSURANCE

          6.01. Property Insurance.

                    A. Subject to the provisions of Section 6.05, Manager shall,
commencing with the Effective Date and for the duration of the Term, procure and
maintain, using funds deducted from Gross Revenues as a Deduction in determining
Operating Profit, the following insurance and/or such other insurance as may be
approved or required by Owner:

                              1. Insurance on the Hotel (including contents)
against loss or damage by all perils included in “all risk” (as such term is
commonly used in the insurance industry) coverage, in an amount not less than
one hundred percent (100%) of the replacement cost thereof, except that if such
100% replacement cost coverage is not available on reasonable rates and terms,
then such insurance shall be in an amount not less than ninety percent (90%) of
the replacement cost thereof (less excavation and foundation costs), of the
Hotel.

                              2. Insurance against loss or damage from explosion
of boilers, pressure vessels, pressure pipes and sprinklers, to the extent
applicable, installed in the Hotel.

                              3. Business interruption insurance covering loss
of profits and necessary continuing expenses for interruptions caused by any
occurrence covered by the insurance referred to in Section 6.0l.A.1, 2 and 3,
for a period of not less than one (1) year after the occurrence, of a type and
in amounts and with such deductible limits as are agreed upon by Owner and
Manager.

                              4. If the Hotel is in an earthquake-prone area,
earthquake insurance in accordance with Prudent Industry Practices.

                    B. All policies of insurance required under Section 6.01.A.
1, 2 and 3 shall insure Owner, Landlord, Manager, and any Mortgagee, and any
losses thereunder shall be payable to the parties as and to the extent their
respective interests, if any, may appear.

          6.02. Operational Insurance.

          Subject to the provisions of Section 6.05, Manager shall, commencing
with the Effective Date and for the duration of the Term, procure and maintain,
using funds deducted from Gross Revenues as a Deduction in determining Operating
Profit, with insurance companies approved by Owner the following insurance
and/or such other insurance as may be approved or required by Owner:

                    A. Workers, compensation and employer’s liability insurance
as may be required under applicable laws covering all of the employees at the
Hotel, with such deductible limits or self-insured retentions as are agreed upon
by owner and Manager;

17

--------------------------------------------------------------------------------



                    B. Commercial general liability insurance against claims for
all injury, death or property damage occurring on, in, or about the Hotel, and
automobile insurance on vehicles owned or leased by owner and operated in
conjunction with the Hotel, with a combined single limit of not less than Twenty
Million Dollars ($20,000,000) for each occurrence for personal injury, death and
property damage, with such deductible limits as are agreed upon by Owner and
Manager;

                    C. Fidelity bonds with respect to the Hotel employees
handling funds of the Hotel, in an amount agreed upon by Owner and Manager;

                    D. Employment practices liability insurance; and

                    E. Such other insurance in amounts as Manager in its
reasonable judgment deems advisable (with the concurrence of Owner) for
protection against claims, liabilities and losses arising out of or connected
with the operation of the Hotel or as reasonably required by a Mortgagee.

          Owner and Landlord shall be the named insureds with respect to the
insurance described in Subsection 6.02B and 6.02D (to the extent possible) and,
to the extent applicable, Subsection 6.02E. Manager shall be the named insured
and Owner and Landlord shall be additional insureds on the policies described in
Subsections 6.02A and 6.02C.

          6.03. Coverage; Deductibles.

          All policies of insurance described in Sections 6.02 and 6.03,
including the coverages and the deductibles thereunder, shall be subject to
Owner’s prior approval, and Owner may require that any such coverage or policy
be eliminated or not be carried, provided that Owner will not require Manager to
eliminate any coverage that is customarily carried in accordance with Prudent
Industry Practice or that is required under a Qualified Mortgage, the Franchise
Agreement or other agreement binding on the Hotel. Either Owner or Manager may
require that insurance and/or additional insurance and/or coverage be maintained
in excess of that customarily carried in accordance with Prudent Industry
Practice, provided that the cost of such excess insurance and/or coverage shall
not be a Deduction and shall be borne by the party requesting the same. Subject
to Owner’s prior approval, such approval not to be unreasonably withheld, and
the provisions of Section 6.05, all insurance described in Sections 6.01 and
6.02 may be obtained by Manager by endorsement or equivalent means under its
blanket insurance policies, provided that such blanket policies fulfill the
requirements specified herein. Deductible limits shall be as agreed upon by
Owner and Manager. No coverage required hereunder shall be self-insured by
Manager without prior written approval of Owner. Owner shall have the right to
approve the insurance policies to be obtained by Manager pursuant hereto and the
insurance companies issuing such policies. In order to avoid any lapse in
insurance coverage required to be maintained pursuant to this Article VI,
Manager shall request any consent required from Owner hereunder with respect to
insurance matters in a timely manner so that Owner has a reasonable period of
time to consider any such request, and Owner shall respond within ten (10) days
after receipt of any such request. Failure to respond within such ten (10) day
period shall be deemed approval by Owner.

18

--------------------------------------------------------------------------------



          6.04. Costs and Expenses.

          Insurance premiums and any costs or expenses with respect to the
insurance described in this Article VI shall be Deductions in determining
Operating Profit. Premiums on policies for more than one year shall be charged
pro rata against Gross Revenues over the period of the policies. Any reserves,
losses, costs, damages or expenses which are uninsured, or fall within
deductible limits, shall be treated as a cost of insurance and shall be
Deductions in determining Operating Profit.

          6.05. Owner’s Right to Provide Insurance.

          Notwithstanding anything contained in this Agreement to the contrary,
Owner and/or its Affiliates (including, without limitation, Landlord) shall have
the right to procure and maintain any or all of the insurance for the Hotel
otherwise required to be maintained by Manager under this Article VI and in lieu
of Manager procuring the same, provided that Owner shall give Manager not less
than thirty (30) days notice of Owner’s intent to provide such insurance, shall
maintain such insurance as is customary in accordance with Prudent Industry
Practice and shall provide to Manager upon request certificates of insurance
evidencing the same. In such case, all of the terms and conditions of this
Article VI, to the extent applicable, shall govern the insurance procured by
Owner under this Section 6.05, including, without limitation, the requirement
that Owner be a named insured on the operational insurance described in Section
6.02. Without limiting the generality of the foregoing, all insurance premiums
and any costs or expenses and all deductibles with respect to such insurance
shall be Deductions in determining Operating Profit., provided that, in the
event the premiums for the insurance maintained by Owner are in excess of the
premiums that would have been payable by Manager had Manager maintained the same
insurance, the amount of such excess shall be payable by Owner and shall not be
a Deduction for the purposes of determining Operating Profit. Each insurance
policy maintained by Owner or Manager in accordance with this Section 6.05 shall
contain a waiver of subrogation in favor of the other party, and Owner and
Manager each release the other from claims against the other to the extent the
same are covered by insurance.

ARTICLE VII
DAMAGE AND REPAIR

          7.01. Damage and Repair.

                    A. If, during the Term, the Hotel is damaged or destroyed by
fire, casualty or other cause, Owner and/or Landlord may elect, in its sole and
absolute discretion, to repair or replace the damaged or destroyed portion of
the Hotel with such modifications as Owner may deem appropriate or as may be
required by law, and Manager shall have the right to discontinue operating the
Hotel to the extent it deems necessary to comply with applicable law, ordinance,
regulation or order or as necessary for the safe and orderly operation of the
Hotel, provided that Manager and Owner acknowledge that, in the event such
damage is a Minor Casualty, such damage shall be repaired as provided in Section
7.01C and this Agreement shall remain in effect. Proceeds of insurance with
respect to the insurance described in Subsections 6.02A, 6.02C and 6.02D shall
be paid to Owner, Landlord and/or Manager, as their interests may appear. All
proceeds from all other insurance described in this Agreement shall be paid to
Owner and/or

19

--------------------------------------------------------------------------------



Landlord, as their interests may appear. If such damage or destruction is other
than a Minor Casualty and Owner elects not to repair or replace said damaged
portion of the Hotel, Owner shall so notify Manager by written notice within
ninety (90) days after the date of the casualty.

                    B. In the event damage or destruction to the Hotel is other
than a Minor Casualty and Owner notifies Manager that Owner will not repair or
replace such damage, either party may terminate by at least sixty (60) days
prior written notice to the other party.

                    C. If, during the Term, the Hotel is damaged by fire,
casualty or other cause and such damage is a Minor Casualty or Owner otherwise
elects to repair or replace such damaged or destroyed portion of the Hotel,
Manager, with the concurrence of Owner, shall, with all reasonable diligence,
proceed to process the claim with the applicable insurance carriers, including
settling such claim, and to make the necessary arrangements with appropriate
contractors and suppliers to repair and/or replace the damaged portion of the
Hotel. Owner’s consent shall be needed for Manager to perform any of the
foregoing, all of which shall be performed in accordance with Prudent Industry
Practices. Owner agrees to sign promptly any documents which are necessary to
process and/or adjust the claim with the insurance carriers, as well as any
contracts with such contractors and/or suppliers, provided that in each instance
such documents and contracts have previously been approved by Owner. If Owner
elects to use Manager’s construction management services for construction
projects in connection with any non-emergency repairs or replacements, Owner
will pay Manager such construction management fee as may be agreed upon by the
parties. Notwithstanding anything in this Agreement to the contrary, Manager
agrees to make or cause to have made all emergency repairs and replacements at
the actual cost paid or incurred for such repair or replacement.

          7.02. Condemnation.

                    A. In the event all or substantially all of the Hotel shall
be taken in any eminent domain, condemnation, compulsory acquisition, or similar
proceeding by any competent authority for any public or quasi-public use or
purpose, or in the event a portion of the Hotel shall be so taken, but the
result is that either Owner or Manager reasonably determines that it is not
feasible to continue to operate the Hotel in accordance with the standards
required by this Agreement, Owner or Manager may terminate this Agreement as of
the effective date of such taking. All awards and proceeds of any such taking or
proceeding shall belong to Owner and/or Landlord, as the case may be.

                    B. In the event this Agreement is not terminated pursuant to
Section 7.02.A, such portion of the Hotel that is not so taken shall be repaired
or replaced, with such modifications as Owner may deem appropriate or as may be
required by law, and this Agreement shall continue except as may be otherwise
agreed by the parties. All awards for any such partial taking or condemnation
shall belong to Owner and/or Landlord, as the case may be. Manager shall have
the right to discontinue temporarily operating the Hotel to the extent it deems
necessary for the safe and orderly operation of the Hotel.

20

--------------------------------------------------------------------------------



          7.03. Subordination to Qualified Mortgage.

                    A. Manager shall provide to any Mortgagee an instrument (the
“Subordination Agreement”), reasonably satisfactory in all respects to Owner and
such Mortgagee, which shall be recordable in the jurisdiction where the Hotel is
located, pursuant to which:

                              1. This Agreement and any extensions, renewals,
replacements or modifications thereto, and all right and interest of Manager in
and to the Hotel, shall be subject and subordinate to such Mortgagee’s Qualified
Mortgage, with notice and opportunity to cure rights and post-default cure
rights in favor of Mortgagee;

                              2. Manager shall be obligated to each of the
Subsequent Owners (as defined below) to perform all of the terms and conditions
of this Agreement for the balance of the remaining Term hereof, with the same
force and effect as if such Subsequent Owner were the Owner; and

                              3. In the event that there is a Foreclosure of
such Qualified Mortgage in connection with which title or possession of the
Hotel is transferred to the Mortgagee (or its designee) or to a purchaser at
foreclosure or to a subsequent purchaser from the Mortgagee (or from its
designee) (all of the foregoing shall collectively be referred to as “Subsequent
Owners”), this Agreement may be terminated at the election of such Subsequent
Owner as of the date of such Foreclosure or upon thirty (30) days notice, unless
and to the extent the Mortgagee, in its sole and absolute discretion, shall have
agreed to recognize Manager’s rights under this Agreement following foreclosure
or deed-in-lieu of foreclosure, which recognition may be requested from such
Mortgagee by Manager prior to encumbrance of the Hotel by such Mortgagee’s
Qualified Mortgage. Such recognition may be granted or denied by such Mortgagee
in its sole and absolute discretion and shall not be a condition to Owner’s or
Landlord’s right to mortgage the Hotel with any such Qualified Mortgage and
denial of recognition of this Agreement by a Mortgagee shall not affect any of
Manager’s obligations or duties under this Agreement.

                    B. Except as otherwise agreed by Owner and Manager, Owner
will not encumber its leasehold estate under the Hotel Lease with any Mortgage
other than a Qualified Mortgage. Manager shall have no responsibility for
payment of debt service due with respect to the Hotel, from Gross Revenues or
otherwise, and such responsibility shall be solely that of Owner, provided that
Manager shall comply with any requirements of any Mortgagee with respect to
establishment of escrows and payment of Impositions.

          7.04. No Covenants, Conditions or Restrictions.

                    A. Manager acknowledges and agrees with Owner, and
represents and warrants to Owner, that, as of the Effective Date, to the best of
Manager’s knowledge, except as disclosed to Owner in writing, there are no
covenants, conditions or restrictions, including reciprocal easement agreements
or cost-sharing arrangements (individually or collectively referred to as
“CC&R(s)”) affecting the Site or the Hotel which: (i) would prohibit or limit
Manager from operating the Hotel in accordance with the System Standards; (ii)
would allow the

21

--------------------------------------------------------------------------------



Hotel facilities (for example, parking spaces) to be used by persons other than
guests, invitees or employees of the Hotel; (iii) would allow the Hotel
facilities to be used for specified charges or rates which have not been
approved by Manager; (iv) would subject the Hotel to exclusive arrangements
regarding food and beverage operation or retail merchandise; or (v) would impose
any financial obligations on Owner or Landlord or on the Hotel.

          7.05. Liens; Credit.

          Manager and Owner shall use commercially reasonable efforts to prevent
any liens from being filed against the Hotel which arise from any maintenance,
repairs, alterations, improvements, renewals or replacements in or to the Hotel
and shall cooperate fully in obtaining the release of any such liens. If the
lien was not occasioned by the fault of either party, the cost of releasing any
lien shall be treated the same as the cost of the matter to which it relates. If
the lien arises as a result of the fault of either party, then the party at
fault shall bear the cost of obtaining the lien release. In no event shall
either party borrow money in the name of or pledge the credit of the other.

          7.06. Hotel Lease.

          Manager shall use reasonable efforts to comply with any requirements
of the Hotel Lease respecting operation of the Hotel, and Owner shall comply
with any other obligations of Owner under the Hotel Lease, including but not
limited to payment as and when due, of any and all rental and other payments due
under the Hotel Lease. Manager shall have no responsibility for payment of
rental or other sums due under the Hotel Lease, from Gross Revenues or
otherwise, and such responsibility shall be solely that of Owner.

ARTICLE VIII
DEFAULTS

          8.01. Events of Default.

          Each of the following shall, to the extent permitted by applicable
law, constitute an “Event of Default” under this Agreement.

                    A. The filing of a voluntary petition in bankruptcy or
insolvency or a petition for reorganization under any bankruptcy law by either
party, or the admission by either party that it is unable to pay its debts as
they become due.

                    B. The consent to an involuntary petition in bankruptcy or
the failure to vacate, within ninety (90) days from the date of entry thereof,
any order approving an involuntary petition by either party.

                    C. The entering of an order, judgment or decree by any court
of competent jurisdiction, on the application of a creditor, adjudicating either
party as bankrupt or insolvent or approving a petition seeking reorganization or
appointing a receiver, trustee, or liquidator of all or a substantial part of
such party’s assets, and such order, judgment or decree’s continuing unstayed
and in effect for an aggregate of sixty (60) days (whether or not consecutive).

22

--------------------------------------------------------------------------------



                    D. The failure of either party to make any payment required
to be made in accordance with the terms of this Agreement, as of the due date as
specified in this Agreement and the failure to cure such default within ten (10)
days after receipt of written notice from the non-defaulting party demanding
such cure, or in the case of any failure by Manager to make payments of Owner’s
Priority or other distributions of Operating Profit payable to Owner, such
failure is not cured within three (3) Business Days after receipt of written
notice from Owner.

                    E. Any employee at the Hotel is or becomes a Specially
Designated National or Blocked Person and is not terminated from his or her
employment at the Hotel on or before thirty (30) days after Manager’s receipt of
notice of such employee’s status.

                    F. In carrying out its duties hereunder, any principal or
owner of Manager or its Affiliates providing services to the Hotel commits any
act involving fraud or moral turpitude relating to the business or affairs of
the Hotel, or is indicted or convicted of an act which constitutes a felony.

                    G. Any representation or warranty by Manager or any of its
Affiliates in this Agreement or in any certificate or document or financial or
other statement furnished or delivered to Owner or any of its Affiliates at any
time under or in connection with this Agreement shall have been intentionally
false or misleading in any material respect on or as of the date made or deemed
made.

                    H. The failure of either party to perform, keep or fulfill
any of the other covenants, undertakings, obligations or conditions set forth in
this Agreement, and the continuance of such default for a period of thirty (30)
days after the defaulting party’s receipt of written notice from the
non-defaulting party of said failure, or, if the default is such that it cannot
reasonably be cured within said thirty (30) day period of time, if the
defaulting party fails to commence the cure of such default within said thirty
(30) day period of time or thereafter fails to diligently pursue such efforts to
completion, provided that (i) in the case of any default by Manager (other than
in clause (ii) below), such default is cured not later than ninety (90) days
after Manager’s receipt of such written notice, (ii) in the case of Manager’s
failure to maintain the insurance required by Article VI (except with respect to
any insurance that Owner has elected to maintain pursuant to Section 6.05), such
failure is cured not later than ten (10) days after Manager’s receipt of such
written notice and, in any event, prior to the date any insurance coverage would
lapse, and (iii) in the event Owner has elected to maintain insurance pursuant
to Section 6.05 and fails to maintain such insurance, such failure is cured not
later than ten (10) days after Owner’s receipt of written notice of default from
Manager.

          8.02. Remedies.

          Upon the occurrence of an Event of Default, the non-defaulting party
shall have the right to pursue any one or more of the following courses of
action: (1) to terminate this Agreement by written notice to the defaulting
party, which termination shall be effective as of the effective date which is
set forth in said notice, provided that said effective date shall be at least
thirty (30) days after the date of said notice in the case of an Event of
Default by Owner; (2) to institute forthwith any and all proceedings permitted
by law or equity including, without limitation (but subject to

23

--------------------------------------------------------------------------------



the provisions of Section 10.20 hereof), actions for specific performance and/or
damages; and/or (3) to avail itself of the remedies described in Section 8.03.

          8.03. Additional Remedies.

                    A. Upon the occurrence of a Default by either party under
the provisions of Section 8.0l.D, the amount owed to the non-defaulting party
shall accrue interest, at an annual rate equal to the Prime Rate plus three (3)
percentage points, from and after the date on which the Default occurred.

                    B. The remedies granted under Section 8.02 and Section 8.03
shall not be in substitution for, but shall be in addition, to, any and all
rights and remedies available to the non-defaulting party (including, without
limitation, injunctive relief and damages) by reason of applicable provisions of
law or equity and shall survive Termination.

ARTICLE IX
ASSIGNMENT AND SALE

          9.01. Assignment.

                    A. Manager shall not assign or transfer its interest in this
Agreement without the prior written consent of Owner and any franchisor under
the Franchise Agreement. Any assignee consented to by Owner and by such
franchisor shall agree in writing to be bound by and comply with the terms of
this Agreement (such written agreement to be acceptable in form and substance to
Owner and such franchisor). For purposes of the foregoing, a transfer of
Manager’s interest in this Agreement shall include (i) an assignment or pledge
of this Agreement as security for an obligation, (ii) a transfer of more than
fifty percent (50%) ownership or beneficial interest, direct or indirect, in
Manager, including any such transfer by operation of law and (iii) a transfer of
Manager’s interest in this Agreement by operation of law, including by merger or
consolidation.

                    B. Owner shall have the right to assign or transfer its
interest in this Agreement without the prior written consent of the Manager (1)
as security for a Qualified Mortgage of the Hotel in accordance with this
Agreement, (2) in connection with a sale, assignment, transfer or other
disposition of the Hotel by Owner or Landlord and (3) in connection with a
merger or consolidation or reorganization of, or a sale of all or substantially
all of the assets of, Apple REIT Ten, Inc., or any Affiliate thereof.

                    C. In the event Owner and the franchisor under the Franchise
Agreement consent to an assignment of this Agreement by Manager, no further
assignment or transfer shall be made without the express consent in writing of
such parties. An assignment by Manager of its interest in this Agreement shall
not relieve Manager from its obligations under this Agreement.

                    D. Notwithstanding anything contained herein to the
contrary, Manager shall not assign its interest in this Agreement to a Specially
Designated National or Blocked Person.

          9.02. Sale of the Hotel.

24

--------------------------------------------------------------------------------



          Owner or Landlord may, in its or their sole and absolute discretion,
enter into any Sale of the Hotel to any Person. In connection with any such Sale
of the Hotel during the first five (5) years of the Term, this Agreement will be
assigned and not terminated so long as no Event of Default exists. In connection
with any Sale of the Hotel thereafter, Owner may assign this Agreement as
provided in Section 9.01 or terminate this Agreement upon thirty (30) days
notice to Manager, provided that if this Agreement is terminated as a result of
such Sale during the second five (5) years (i.e., years six (6) through ten
(10)) of the Term, and no Event of Default exists, Owner will pay or cause to be
paid to Manager a termination fee within five (5) Business Days after the
effective date of such termination, such fee to be in an amount equal to eighty
percent (80%) of the Base Management Fee reasonably estimated to be payable to
Manager from the effective date of the termination until the end of the tenth
(10th) year of the Term. In connection with any Sale of the Hotel after the
tenth (10th) year of the Term, Owner, in its sole discretion, may assign this
Agreement as provided in Section 9.01 or terminate this Agreement upon thirty
(30) days notice to Manager, and no termination fee shall be payable to Manager.
Upon any such sale or assignment, Owner shall be released of all liabilities and
obligations arising under and with respect to this Agreement on and after the
date of such Sale of the Hotel.

ARTICLE X
MISCELLANEOUS

          10.01. Right to Make Agreement.

          Each party warrants, with respect to itself, that neither the
execution of this Agreement nor the performance of the transactions contemplated
hereby shall violate any provision of law or judgment, writ, injunction, order
or decree of any court or governmental authority having jurisdiction over it;
result in or constitute a breach or default under any indenture, contract, other
commitment or restriction to which it is a party or by which it is bound; or,
require any consent, vote or approval which has not been taken, or at the time
of the transaction involved shall not have been given or taken. Each party
covenants that it has and will continue to have throughout the Term and any
extensions thereof, the full right to enter into this Agreement and perform its
obligations hereunder.

          10.02. Consents and Cooperation.

          Wherever in this Agreement the consent or approval of Owner or Manager
is required, except as otherwise provided in this Agreement or agreed by the
parties, such consent or approval shall not be unreasonably withheld, delayed or
conditioned by the party whose consent or approval is required, shall be in
writing and shall be executed by a duly authorized officer or agent of such
party. Owner agrees to cooperate with Manager by executing such leases,
subleases, licenses, concessions, equipment leases, service contracts and other
agreements negotiated in good faith and at arm’s length by Manager and
pertaining to the Hotel that, in Manager’s reasonable judgment, should be made
in the name of the Owner, provided that all such agreements shall be subject to
Owner’s prior approval.

          10.03. Relationship.

25

--------------------------------------------------------------------------------



          The relationship of Owner and Manager shall be that of independent
contractors, and neither this Agreement nor any agreements, instruments,
documents, or transactions contemplated hereby shall in any respect be
interpreted, deemed or construed as making Manager an agent of or partner or
joint venturer with Owner. Owner and Manager agree that neither party will make
any contrary assertion, claim or counterclaim in any action, suit, arbitration
or other legal proceedings involving Owner and Manager. Any contract or
agreement that Manager enters into with an Affiliate of Manager or with a third
party to provide goods or services to the Hotel shall be entered into in the
name of Manager and not Owner, and Owner have no liability with respect to any
such contract or agreement except for contracts or agreements to which Owner has
previously consented to in writing and which are consistent with the Annual
Operating Projection.

          10.04. Applicable Law.

          This Agreement shall be construed under and shall be governed by the
laws of the Commonwealth of Virginia, without regard to that state’s conflict of
laws provisions. Each of Owner and Manager hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the courts of the state in which the Hotel is located and of the
United States District Court of such state, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
state court or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that Owner may otherwise have to bring any action or proceeding
relating to this Agreement against Manager in the courts of any jurisdiction.
Each of Owner and Manager hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any obligation which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to above.
Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

          10.05. Recordation.

          The terms and provisions of this Agreement shall not run with the
parcel of land designated as the Site, and neither this Agreement nor any
memorandum or short form hereof shall be recorded or registered without the
prior written consent of Owner.

          10.06. Headings.

          Headings of articles and sections are inserted only for convenience
and are in no way to be construed as a limitation on the scope of the particular
articles or sections to which they refer.

          10.07. Notices.

26

--------------------------------------------------------------------------------



          Notices, statements and other communications to be given under the
terms of this Agreement shall be in writing and delivered by hand against
receipt or sent by certified or registered mail (with a copy by first class
mail) or Express Mail service, in each case postage prepaid, return receipt
requested or by nationally utilized overnight delivery service, addressed to the
parties as follows:

 

 

 

 

 

To Owner:

Apple Ten Hospitality Management, Inc.

 

 

c/o Apple REIT Companies

 

 

814 East Main Street

 

 

Richmond, Virginia 23219

 

 

Attn:

Krissy Gathright

 

 

Attn:

General Counsel

 

 

Phone:

(804) 344-8121

 

 

Fax:

(804) 344-8129

 

 

 

 

To Manager:

Stonebridge Realty Advisors, Inc.

 

 

c/o Stonebridge Companies

 

 

9100 East Panorama Drive, Suite 300

 

 

Englewood, Colorado 80112

 

 

Attn:

Navin C. Dimond

 

 

Phone:

(303) 785-3100, ext. 122

 

 

Fax:

(303) 785-3107

 

 

 

 

With copy to:

Stonebridge Realty Advisors, Inc.

 

 

c/o Stonebridge Companies

 

 

9100 East Panorama Drive, Suite 300

 

 

Englewood, Colorado 80112

 

 

Attention: Howard Pollack, General Counsel

 

 

Phone: (303) 785-3100, ext. 126

 

 

Fax No.: (303) 785-3107

or at such other address as is from time to time designated by the party
receiving the notice. Any such notice that is mailed in accordance herewith
shall be deemed received when delivery is received or refused, as the case may
be. Additionally, notices may be given by telephone facsimile transmission,
provided that an original copy of said transmission shall be delivered to the
addressee by nationally utilized overnight delivery service on the business day
following such transmission. Telephone facsimiles shall be deemed delivered on
the date of such transmission.

          10.08. Environmental Matters.

                    A. Manager shall operate the Site and the Hotel in
compliance with all applicable Environmental Laws. Manager shall (i) not use,
generate or store any Hazardous Materials in or on the Site or the Hotel except
as necessary for the operation and maintenance of the Hotel and in compliance
with the Environmental Laws, (ii) not allow, permit or cause the release or
threat of release of any Hazardous Materials in, on, under or from the Site or
the Hotel, except for the ordinary use of cleaning and maintenance supplies in
compliance with applicable

27

--------------------------------------------------------------------------------



Environmental Laws, (iii) not allow the accumulation of tires, spent batteries,
construction and demolition debris or any other solid waste, except for solid
waste generated from the operation of the Hotel and stored in containers for
normal scheduled pickup and disposal off site in compliance with applicable
Environmental Laws and (iv) operate and maintain the Hotel in a manner to
prevent mold, fungal or other microbial growth or conditions that are favorable
for such growth, including, without limitation, the proper operation and
maintenance of heating, ventilation and air conditioning systems and removal of
any mold, fungal or microbial growth.

                    B. In the event of the discovery of a release or threat of
release of Hazardous Materials in, on, under or from any portion of the Site or
in the Hotel during the Term, Manager shall promptly notify Owner and shall take
all appropriate actions with regard to such Hazardous Materials as required of
an owner or operator under applicable Environmental Laws. Manager shall keep
Owner apprised of the status of addressing the release or threat of release of
Hazardous Materials, and Owner shall have the right at any time to assume
control of the matter from Manager.

“Environmental Laws” shall mean all federal, state and local environmental,
health and safety laws, rules, regulations, ordinances, permits, orders, common
law or requirements of any governmental authority, including, without
limitation, the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, 42 U.S.C. §§ 9601, et. seq., as amended; Solid Waste Disposal Act,
42 U.S.C. §§ 6901, et. seq., as amended; Toxic Substances Control Act, 15 U.S.C.
§§ 2601, et. seq., as amended; Hazardous Materials Transportation Act, 49 U.S.C.
§§ 5101, et. seq., as amended; Federal Water Pollution Control Act, 33 U.S.C. §§
1251, et. seq.

“Hazardous Materials” shall mean any hazardous substances, hazardous wastes,
toxic substances, hazardous materials, petroleum or petroleum products,
pollutants or contaminants (as those terms are defined under Environmental
Laws), including, without limitation, polychlorinated biphenyls, lead or
lead-based paint, asbestos or mold in such concentrations or amounts as may
impose clean-up, removal, monitoring or other responsibility under the
Environmental Laws or which may present a significant risk of harm to guests,
invitees or employees of the Hotel.

          10.09. Confidentiality.

          Owner and Manager agree that the terms of this Agreement are strictly
confidential and will use their reasonable efforts to ensure that the terms of
this Agreement are not disclosed to any outside person or entities without the
prior written consent of the other party, except (1) as Owner may determine is
required by any law, rule, regulation or judicial process, or by any regulatory
or supervisory authority having jurisdiction over the parties or any of their
Affiliates or (2) to the extent reasonably necessary, (i) to obtain licenses,
permits and other public approvals, (ii) in connection with a financing of the
Hotel, Owner, or any Affiliate thereof, (iii) in connection with a Sale of the
Hotel or other sale of Owner, or any Affiliate thereof or its or their corporate
assets, (iv) subject to the provisions of Section 4.02, in connection with an
audit or other investigation conducted pursuant to this Agreement or (v) in
connection with either party’s enforcement of its rights and remedies under this
Agreement. Notwithstanding the foregoing or anything to the contrary set forth
herein, the terms of this Agreement shall not be deemed confidential to the
extent: (a) such information becomes generally available to the public

28

--------------------------------------------------------------------------------



other than as a result of unauthorized disclosure by the recipient or persons to
whom such recipient has made the information available; or (b) the party seeking
to disclose such confidential information can demonstrate to the reasonable
satisfaction of the other party that the information sought to be disclosed is
customarily disclosed by at least 80% of all Persons directly or indirectly
owning hotels in the United States.

          10.10. Indemnification.

                    A. Manager hereby agrees to indemnify, defend and hold
harmless Owner, its officers, directors, stockholders, employees, agents and
their respective successors and assigns from and against any and all claims,
liabilities, damages, losses, obligations and costs (including reasonable
attorneys’ fees) arising from (i) Manager’s or any of its Affiliates’ failure to
comply with its obligations under this Agreement, and (ii) any gross negligence,
theft, fraud or willful misconduct of the corporate level staff of Manager or
its Affiliates or the on-site executive staff at the Hotel. All liabilities of
Manager pursuant to this Section 10.10A shall be Manager’s Liabilities.

                    B. Owner hereby agrees to indemnify, defend and hold
harmless Manager, its officers, directors, stockholders, employees, agents and
their respective successors and assigns from and against any and all claims,
liabilities, damages, losses, obligations and costs (including reasonable
attorneys’ fees) arising from Owner’s failure to comply with its obligations
under this Agreement.

          10.11. Actions to be Taken Upon Termination.

          Upon a Termination, the following shall be applicable:

                    A. Manager shall, within ninety (90) days after Termination,
prepare and deliver to Owner a final accounting statement with respect to the
Hotel, as more particularly described in Section 4.01 hereof, along with a
statement of any sums due from Owner to Manager pursuant hereto, dated as of the
date of Termination. Within thirty (30) days of the receipt by Owner of such
final accounting statement, the parties will make whatever cash adjustments are
necessary pursuant to such final statement. The cost of preparing such final
accounting statement shall be a Deduction, unless the Termination occurs as a
result of an Event of Default by either party, in which case the defaulting
party shall pay such cost. Manager and Owner acknowledge that there may be
certain adjustments for which the information will not be available at the time
of the final accounting and the parties agree to readjust such amounts and make
the necessary cash adjustments when such information becomes available;
provided, however, that all accounts shall be deemed final two (2) years after
Termination.

                    B. Manager shall immediately release and transfer to Owner
any of Owner’s funds which are held or controlled by Manager with respect to the
Hotel, after deducting any amounts due and owing to Manager under this
Agreement.

                    C. Manager shall make available to Owner such books and
records respecting the Hotel (including those from prior Fiscal Years during the
Term of this Agreement) as will be needed by Owner to prepare the accounting
statements, in accordance with the Uniform System of Accounts, for the Hotel for
the year in which the Termination occurs. Manager’s obligation

29

--------------------------------------------------------------------------------



under this Subsection 10.11C shall expire two (2) years after the date of
termination of this Agreement.

                    D. Manager shall (to the extent permitted by law) assign to
Owner or to the new manager all operating licenses and permits for the Hotel
which have been issued in Manager’s name (including liquor and restaurant
licenses, if any); provided that if Manager has expended any of its own funds in
the acquisition of any of any of such licenses or permits, Owner shall reimburse
Manager therefor if it has not done so already unless such expenditure is a
Manager’s Liability.

                    E. If this Agreement is terminated by reason of Owner’s
Event of Default, a reasonable reserve shall be established from Gross Revenues
to reimburse Manager for all costs and expenses incurred by Manager in
terminating its employees at the Hotel, such as severance pay, unemployment
compensation, employment relocation and other employee liability costs arising
out of the termination of employment of Manager’s employees at the Hotel. If
Gross Revenues are insufficient to meet the requirements of such reserve, then
Owner shall deliver to Manager, within ten (10) Business Days after receipt of
Manager’s written request therefor, the sums necessary to establish such
reserve.

                    F. Owner may, at its option, (i) provide Manager and/or the
employees at the Hotel (or require Manager to provide to the employees at the
Hotel) at least sixty (60) days’ notice of a Termination and/or (ii) cause the
entity which shall succeed Manager as the operator of the Hotel to offer
employment to a sufficient number of the employees at the Hotel to avoid the
occurrence, in connection with such Termination, of a “plant closing” or “mass
layoff” within the meaning of the WARN Act. If Owner elects to cause the entity
which shall succeed Manager as operator of the Hotel to employ certain of
Manager’s employees, Manager shall not take any action that would cause such
employees not to continue as employees at the Hotel.

                    G. Various other actions shall be taken, as described in
this Agreement, including, but not limited to, the actions described in Section
4.05 and Section 6.04.

                    H. Manager shall peacefully vacate and surrender the Hotel
to Owner on the date of termination unless otherwise agreed to by the parties.

                    I. Owner may elect to maintain any insurance coverages or
policies that Manager has procured pursuant to Article VI. In the event Owner
elects to cancel any such insurance coverages or policies prior to the
applicable expiration date(s) thereof, Owner shall pay any cancellation
penalties with respect to the cancelled insurance coverage unless termination
results from a default by Manager.

          The provisions of this Section 10.11 shall survive Termination.

          10.12. Waiver.

          The failure of either party to insist upon a strict performance of any
of the terms or provisions of this Agreement, or to exercise any option, right
or remedy contained in this Agreement, shall not be construed as a waiver or as
a relinquishment for the future of such term, provision, option, right or
remedy, but the same shall continue and remain in full force and

30

--------------------------------------------------------------------------------



effect. No waiver by either party of any term or provision hereof shall be
deemed to have been made unless expressed in writing and signed by such party.

          10.13. Partial Invalidity.

          If any portion of any term or provision of this Agreement, or the
application thereof to any person or circumstance shall be invalid or
unenforceable, at any time or to any extent, the remainder of this Agreement, or
the application of such term or provision to persons or circumstances other than
those as to which it is held invalid or unenforceable, shall not be affected
thereby, and each term and provision of this Agreement shall be valid and be
enforced to the fullest extent permitted by law.

          10.14. Survival.

          Except as otherwise specifically provided in this Agreement, the
rights and obligations of the parties herein shall not survive any Termination.

          10.15. Negotiation of Agreement.

          Owner and Manager are both business entities having substantial
experience with the subject matter of this Agreement, and each has fully
participated in the negotiation and drafting of this Agreement. Accordingly,
this Agreement shall be construed without regard to the rule that ambiguities in
a document are to be construed against the draftsman. No inferences shall be
drawn from the fact that the final, duly executed Agreement differs in any
respect from any previous draft hereof.

          10.16. Estoppel Certificates.

          Each party to this Agreement shall at any time and from time to time,
upon not less than fifteen (15) days’ prior notice from the other party,
execute, acknowledge and deliver to such other party, or to any third party
specified by such other party, a statement in writing: (a) certifying that this
Agreement is unmodified and in full force and effect (or if there have been
modifications, that the same, as modified, is in full force and effect and
stating the modifications); and (b) stating to the best knowledge of the
certifying party (i) whether or not there is a continuing Default or Event of
Default by the non-certifying party in the performance or observance of any
covenant, agreement or condition contained in this Agreement, (ii) the amount,
if any, of any past due fees or other past due amounts owed to Manager or Owner;
and (iii) whether or not there are any past due and unpaid obligations with
respect to the Hotel, other than in the ordinary course of business. Such
statement shall be binding upon the certifying party and may be relied upon by
the non-certifying party and/or such third party specified by the non-certifying
party as aforesaid. In addition, upon written request after a Termination, each
party agrees to execute and deliver to the non-certifying party and to any such
third party a statement certifying that this Agreement has been terminated.

31

--------------------------------------------------------------------------------



          10.17. Affiliates.

          Except for the contract between Manager and its Affiliate that
furnishes employees for the Hotel as provided in Section 1.03, Manager shall not
be entitled to contract with companies that are Affiliates (or companies in
which Manager has an ownership interest if such interest is not sufficient to
make such a company an Affiliate) to provide goods and/or services to the Hotel
without the prior written consent of Owner. Owner agrees not to unreasonably
withhold consent if the terms of such contracts are on terms as favorable to
Owner and the Hotel as are available from third parties that are not affiliated
and the terms of the contract have been specifically disclosed and approved in
the approved Annual Operating Projection. In addition, Manager shall not be
entitled to contract with third parties or their Affiliates that have other
contractual relationships with Manager and/or its Affiliates to provide goods
and/or services to the Hotel without the prior written consent of Owner unless
the terms of such contracts are as favorable to Owner and the Hotel as are
available from unrelated third parties, except for geographic and regional
differences in the pricing of goods and services that are attributable to the
location of the Hotel. In each instance, all direct and indirect benefits of
such contractual relationships with affiliated companies and/or third parties
having other contractual relationships shall have been disclosed to Owner and
shall accrue to the benefit of the Hotel and/or Owner, other than incidental
entertainment of Manager’s senior staff and principals that is not material and
could not reasonably be expected to influence any decision made by Manager, its
Affiliates or its or their officers, directors, employees or principals with
respect to any contract affecting the Hotel.

          10.18. Blocked Persons or Entities.

          Manager represents and warrants to Owner and covenants for the benefit
of Owner that (i) neither Manager nor any of its Affiliates or any officers,
directors, partners or employees of Manager or its Affiliates, or, to its
knowledge, the funding sources for any of the foregoing, is or will be
identified on the list of the U. S. Treasury’s Office of Foreign Asset Control
(“OFAC”); (ii) neither Manager nor any of its Affiliates is or will be directly
or indirectly owned or controlled by the government of any country that is
subject to an embargo imposed by the United States government; and (iii) neither
Manager nor any of its Affiliates is acting or will act on behalf of a
government of, or is involved in business arrangements or other transactions
with, any country that is subject to such an embargo. Manager will notify Owner
in writing immediately upon the occurrence of any event which would render the
foregoing representations and warranties incorrect.

32

--------------------------------------------------------------------------------



          10.19. Restrictions on Operating the Hotel in Accordance with System
Standards.

          In the event of either (i) a Legal Requirement, including an order,
judgment or directive by a court or administrative body which is issued in
connection with any Litigation involving Owner, or (ii) any action taken by a
Mortgagee in connection with a Foreclosure, which in either case restricts or
prevents Manager, in a material and adverse manner, from operating the Hotel in
accordance with System Standards (including without limitation, any restrictions
on expenditures by Manager from the Operating Accounts or from the Reserve,
other than restrictions which are set forth in this Agreement), Manager shall be
entitled, at its option, to terminate this Agreement upon sixty (60) days’
written notice to Owner. The foregoing shall not reduce or otherwise affect the
rights of the parties under Article VIII.

          10.20. Counterparts.

          This Agreement may be executed in any number of counterparts, each of
which shall be deemed to be an original, and all of which shall constitute one
and the same instrument. Such executed counterparts may be delivered by
facsimile which, upon transmission to the other party, shall have the same force
and effect as delivery of the original signed counterpart. The submission of an
unsigned copy of this Agreement or an electronic instrument with or without
electronic signature to either party shall not constitute an offer or
acceptance. This Agreement shall become effective and binding only upon
execution and delivery of this Agreement in non-electronic form by both parties
in accordance with this Section.

          10.21. Entire Agreement.

          This Agreement, together with any other writings signed by the parties
expressly stated to be supplemental hereto and together with any instruments to
be executed and delivered pursuant to this Agreement, constitutes the entire
agreement between the parties and supersedes all prior understandings and
writings, and may be changed only by a written non-electronic instrument that
has been duly executed by the non-electronic (which shall not be deemed to
exclude facsimile) signature of an authorized representative of the parties
hereto.

          10.22. Franchise Agreement.

          During the Term of this Agreement, Manager shall perform all of the
obligations of Owner as “Franchisee” under the Franchise Agreement to the extent
such obligations relate to the management or operation of the Hotel, including,
without limitation, the obligations of “Franchisee” under Paragraphs ____ ____
_____ _____ of the Franchise Agreement, and Manager shall not commit any act or
omit to take any action that would cause a default by the Franchisee under the
Franchise Agreement. In the event of any inconsistency between the provisions of
this Agreement and the provisions of the Franchise Agreement, the provisions of
the Franchise Agreement shall prevail. Manager and Owner shall each send
promptly to the other any and all material notices that it receives from the
Franchisor with respect to the Hotel or the Franchise Agreement, and Manager
shall keep Owner fully informed with respect to all matters that come to
Manager’s attention under the Franchise Agreement that could be material to
Owner and/or the business operated at the Hotel. Notwithstanding the foregoing,
Manager shall not have the right to grant any consent, approval or other right
reserved to the Franchisee

33

--------------------------------------------------------------------------------



under the Franchise Agreement or to make any decision or agreement on behalf of
Owner under the Franchise Agreement. In the event the Franchise Agreement is
terminated as a result of any Event of Default or any other act, omission or
default by Manager or its Affiliates, this Agreement shall also terminate
effective as of the date of termination of the Franchise Agreement; if the
Franchise Agreement is terminated for any other reason, the Agreement shall not
terminate but shall remain in full force and effect, unless the parties hereto
agree otherwise.

          10.23. Operation of Other Hotels.

          During the Term and except for the Hotel and the hotel listed in
Schedule 1 attached hereto (the “Excluded Hotel”), if Manager or any of its
Affiliates shall acquire, lease, own, manage or operate, directly or indirectly,
any hotel, inn, motel or other type of lodging facility, regardless of whether
similar to the Hotel or whether operated under the same or a different brand, in
the same geographic area or market as the Hotel, Manager shall not permit unfair
favoritism in the operation and management of such other hotels that would
disadvantage the operation or business of the Hotel (such as, by way of example
only, directing potential Hotel guests to such other hotels instead of to the
Hotel). At Owner’s request, Manager shall provide such information as may
reasonably be requested by Owner to determine if there has been any such unfair
favoritism and, in the event Owner, in its reasonable business judgment,
determines that any such unfair favoritism has occurred, Owner may terminate the
Agreement, provided that if Manager is able to demonstrate to Owner’s reasonable
satisfaction that Manager can effect a cure of such unfair favoritism, Owner
will permit Manager to effect such cure, and if such cure is effected to Owner’s
reasonable satisfaction, this Agreement will not be terminated as a result of
such unfair favoritism, provided that this Agreement shall again become
terminable pursuant to this Section 10.23 if there is unfair favoritism after
such cure.

          10.24. Expert Decisions.

          Where a matter is to be referred to an Expert for determination, the
following provisions shall apply to such Expert’s determination:

                    A. The use of the Expert shall be the exclusive remedy of
the parties and neither party shall attempt to adjudicate any dispute in any
other forum. The decision of the Expert shall be final and binding on the
parties and shall not be capable of challenge, whether by arbitration, in court
or otherwise;

                    B. Each party shall be entitled to make written submissions
to the Expert, and if a party makes any submission it shall also provide a copy
to the other party and the other party shall have the right to comment on such
submission. The parties shall make available to the Expert all books and records
relating to the issue in dispute and shall render to the Expert any assistance
requested of the parties. The costs of the Expert and the proceedings shall be
borne as directed by the Expert unless otherwise provided for herein. The Expert
may direct that such costs be treated as Deductions;

                    C. The Expert shall make its decision with respect to the
matter referred for determination by applying the standards applicable to
first-class hotels in accordance with the

34

--------------------------------------------------------------------------------



System Standards (including the requirements of any quality assurance program)
and determining whether the matter at issue is necessary to satisfy such
standards; and

                    D. The terms of engagement of the Expert shall include an
obligation on the part of the Expert to: (i) notify the parties in writing of
his decision within forty-five (45) days from the date on which the Expert has
been selected (or such other period as the parties may agree or as set forth
herein); and (ii) establish a timetable for the making of submissions and
replies.

          10.25. Waiver of Jury Trial and Punitive Damages.

          Owner and Manager each hereby absolutely, irrevocably and
unconditionally waive trial by jury and the right to claim punitive damages in
any litigation, action, claim, suit or proceeding, at law or in equity, arising
out of or pertaining to this Agreement or any other agreement, instrument or
document entered into in connection herewith.

ARTICLE XI
DEFINITION OF TERMS

          11.01. Definition of Terms.

          The following terms when used in this Agreement shall have the
meanings indicated:

          “Accounting Fee” shall mean a monthly fee of One Thousand Five Hundred
Fifty and No/100 Dollars ($1,550.00) payable to Manager and pro-rated, as
applicable, as provided in Section 3.04. The Accounting Fee will be increased on
each anniversary of the Effective Date by five percent (5%) of the amount then
in effect.

          “Accounting Period” shall mean a calendar month, except that the first
Accounting Period shall begin on the Effective Date and shall end on the last
day of the calendar month in which the Effective Date occurs.

          “Accounting Period Statement” shall have the meaning ascribed to it in
Section 4.0l.A.

          “Affiliate” shall mean, as to any Person, any other Person that,
directly or indirectly, controls, is controlled by or is under common control
with such Person. For purposes of this definition, the term “control” (including
the terms “controlling,” “controlled by” and “under common control with”) of a
Person means the possession, directly or indirectly, of the power: (i) to vote
more than fifty percent (50%) of the voting stock or other beneficial interests
of such Person; or (ii) to direct or cause the direction of the management and
policies of such Person, whether through the Ownership of voting stock, by
contract or otherwise.

          “Agreement” shall mean this Management Agreement between Owner and
Manager, including the exhibits attached hereto.

          “Annual Operating Projection” shall have the meaning ascribed to it in
Section 4.04.

35

--------------------------------------------------------------------------------



          “Annual Operating Statement” shall have the meaning set forth in
Section 4.0l.B.

          “Available Cash Flow” shall mean an amount, with respect to each
Fiscal Year or portion thereof during the Term, equal to the excess, if any, of
the Operating Profit over the Owner’s Priority.

          “Base Management Fee” shall mean an amount payable to Manager as a
Deduction from Gross Revenues for all services provided by Manager pursuant to
this Agreement, except as otherwise expressly provided herein. The Base
Management Fee shall be three percent (3%) of Gross Revenues.

          “Buildings” shall mean the buildings and improvements constituting
that certain hotel more particularly described on Schedule 1 attached hereto and
made a part hereof which is located on the Site.

          “Business Day” shall mean any day other than a Saturday, Sunday or
legal holiday in the Commonwealth of Virginia or the State of Colorado.

          “CC&R’s” shall have the meaning ascribed to it in Section 7.04.A.

          “Competitive Set” shall mean the group of hotels which are closest in
geographical distance from the Hotel and which are generally within the same
hotel market segment as the Hotel. The initial Competitive Set is identified on
Schedule 1 attached hereto and made a part hereof. If any such hotels,
subsequent to the Effective Date, either changes its chain affiliation or ceases
to operate or otherwise ceases to reflect the general criteria set forth in the
first sentence of this definition, the Competitive set shall be changed at the
request of either Owner or Manager and approval of both parties, such approval
not to be unreasonably withheld, conditioned or delayed so that it continues to
satisfy the criteria set forth in the first sentence of this definition. Any
disagreements shall be resolved by the Expert in accordance with Section 10.24.

          “Deductible Leases” shall mean the lease of the property management
computer system for the Hotel and such other leases as Owner and Manager may
mutually agree will be “Deductible Leases.”

          “Deductions” shall have the meaning ascribed to it in the definition
of Operating Profit.

          “Default” shall mean the occurrence of any event which, with the lapse
of time, the giving of notice or both, would constitute an Event of Default.

          “Effective Date” shall have the meaning ascribed to it in the
Preamble.

          “Environmental Laws” shall have the meaning ascribed to it in Section
10.08.A.

          “Event of Default” shall have the meaning ascribed to it in Section
8.01.

36

--------------------------------------------------------------------------------



          “Expert” shall mean an independent, nationally recognized hotel
consulting firm or individual who is qualified to resolve the issue in question,
and who is appointed in each instance by agreement of the parties or, failing
agreement, each party shall select one (1) such nationally recognized consulting
firm or individual and the two (2) respective firms and/or individuals so
selected shall select another such nationally recognized consulting firm or
individual to be the Expert. Each party agrees that it shall not appoint an
individual as an Expert hereunder if the individual is as of the date of
appointment, or prior to such date was, an Affiliate of such party or employed
by such party or its Affiliates, either directly or as a consultant, in
connection with any other matter. In the event that either party calls for an
Expert determination pursuant to the terms hereof, the parties shall have ten
(10) days from the date of such request to agree upon an Expert and, if they
fail to agree, each party shall have an additional ten (10) days to make its
respective selection of a firm or individual, and within ten (10) days of such
respective selections, the two (2) respective firms and/or individuals so
selected shall select another such nationally recognized consulting firm or
individual to be the Expert. If either party fails to make its respective
selection of a firm or individual within the ten (10) day period provided for
above, then the other party’s selection shall be the Expert. Also, if the two
(2) respective firms and/or individuals so selected shall fail to select a third
nationally recognized consulting firm or individual to be the Expert, then such
Expert shall be appointed by the American Arbitration Association and shall be a
qualified person having at least ten (10) years recent professional experience
as to the subject matter in question.

          “FF&E” shall mean furniture, furnishings, fixtures, soft goods, case
goods, signage, audio-visual equipment, kitchen appliances, vehicles, carpeting
and equipment, including front desk and back-of-the-house computer equipment,
but shall not include Fixed Asset Supplies or Software.

          “FF&E Lease” means a lease of any FF&E, which lease is properly
capitalized for financial accounting purposes.

          “Fiscal Year” shall mean, initially, the period beginning as of the
Effective Date and ending at midnight on the following December 31 and
thereafter each calendar year during the Term. Any partial Fiscal Year between
the Effective Date and the commencement of the first full Fiscal Year shall
constitute a separate Fiscal Year. A partial Fiscal Year between the end of the
last full Fiscal Year and the Termination of this Agreement shall also
constitute a separate Fiscal Year. If Fiscal Year is changed in the future,
appropriate adjustment to this Agreement’s reporting and accounting procedures
shall be made; provided, however, that no such change or adjustment shall alter
the term of this Agreement or in any way reduce the distributions of Operating
Profit or other payments due hereunder except as may otherwise be expressly
agreed upon by the parties to this Agreement.

          “Fixed Asset Supplies” shall mean items included within “Property and
Equipment” under the Uniform System of Accounts including, but not limited to,
linen, china, glassware, tableware, uniforms, and similar items, whether used in
connection with public space or Guest Rooms.

37

--------------------------------------------------------------------------------



          “Force Majeure” shall mean acts of God, acts of war, civil
disturbance, governmental action (including the revocation or refusal to grant
licenses or permits, where such revocation or refusal is not due to the fault of
the party whose performance is to be excused for reasons of Force Majeure),
strikes, lockouts, fire, unavoidable casualties or any other causes beyond the
reasonable control of either party (excluding, however, (i) lack of financing,
or (ii) general economic and/or market factors).

          “Foreclosure” shall mean any exercise of the remedies available to a
Mortgagee, upon a default under the Qualified Mortgage held by such Mortgagee,
which results in a transfer of title to or possession of the Hotel. The term
“foreclosure” shall include, without limitation, any one or more of the
following events, if they occur in connection with a default under a Qualified
Mortgage: (i) a transfer by judicial or non-judicial foreclosure; (ii) a
transfer by deed in lieu of foreclosure; (iii) the appointment by a court of a
receiver to assume possession of the Hotel; (iv) a transfer of either ownership
or control of the Owner, by exercise of a stock pledge or otherwise; (v) if
title to the Hotel is held by a tenant under a ground lease, an assignment of
the tenant’s interest in such ground lease; or (vi) any similar judicial or
non-judicial exercise of the remedies held by the Mortgagee resulting in actual
ownership or control of the Hotel by such Mortgagee or its designee.

          “Franchise Agreement” shall mean the Franchise License Agreement
described on Schedule 1 attached hereto and made a part hereof, as the same may
be amended or supplemented from time to time.

          “Gross Revenues” shall mean all revenues and receipts of every kind
derived from operating the Hotel and all departments and parts thereof,
including, but not limited to: income (from both cash and credit transactions)
from rental of Guest Rooms, telephone charges, stores, cell phone sites,
offices, exhibit or sales space of every kind; license, lease and concession
fees and rentals (not including gross receipts of licensees, lessees and
concessionaires); income from vending machines; income from parking; health club
membership fees; food and beverage sales; wholesale and retail sales of
merchandise; service charges; and proceeds, if any, from business interruption
or other loss of income insurance; provided, however, that Gross Revenues shall
not include the following: gratuities to employees of the Hotel; federal, state
or municipal excise, sales or use taxes or any other taxes collected directly
from patrons or guests or included as part of the sales price of any goods or
services; proceeds from the sale of FF&E; interest received or accrued with
respect to the funds in the Reserve or the other operating accounts of the
Hotel; any refunds, rebates, discounts and credits of a similar nature, given,
paid or returned in the course of obtaining Gross Revenues or components
thereof; insurance proceeds (other than proceeds from business interruption or
other loss of income insurance); condemnation proceeds (other than for a
temporary taking); or any proceeds from any Sale of the Hotel or from the
financing or refinancing of any debt encumbering the Hotel.

          “Guest Room” shall mean a separately-keyed lodging unit in the Hotel.

          “Guest Room Revenues” shall mean the portion of Gross Revenues of the
Hotel which is attributed to the rental of Guest Rooms.

38

--------------------------------------------------------------------------------



          “Hazardous Materials” shall have the meaning ascribed to it in Section
10.08.A.

          “Hotel” shall mean the Site together with the Buildings and all other
improvements construed or to be constructed on the Site pursuant to this
Agreement, all FF&E and Fixed Asset Supplies installed or located on the Site or
in the Buildings, and all easements or other appurtenant rights thereto.

          “Hotel Lease” shall have the meaning ascribed to it in Recital B.

          “Impact Fees” shall have the meaning ascribed to it in Section 4.07.A.

          “Impositions” shall have the meaning ascribed to it in Section 4.07.

          “Incentive Management Fee” shall mean an amount payable to Manager,
pursuant to Section 3.01 and Section 4.01, that is equal to twenty percent (20%)
of Available Cash Flow in any Fiscal Year (or portion thereof) after payment to
Owner of Owner’s Priority (including, without limitation, all accrued and unpaid
Owner’s Priority).

          “Initial Term” shall have the meaning ascribed to it in Section 2.01.

          “Inventories” shall mean “Inventories” as defined in the Uniform
System of Accounts, such as, but not limited to, provisions in storerooms,
refrigerators, pantries and kitchens; beverages in wine cellars and bars; other
merchandise intended for sale; fuel; mechanical supplies; stationery; and other
expensed supplies and similar items.

          “Landlord” shall mean the Person identified as Landlord on Schedule 1
attached hereto and made part hereof.

          “Legal Requirement(s)” shall mean any federal, state or local law,
code, rule, ordinance, regulation or order of any governmental authority or
agency having jurisdiction over the business or operation of the Hotel or the
matters which are the subject of this Agreement, including, without limitation,
the following: (i) any building, zoning or use laws, ordinances, regulations or
orders; and (ii) Environmental Laws.

          “Litigation” shall mean: (i) any cause of action (including, without
limitation, bankruptcy or other debtor/creditor proceedings) commenced in a
federal, state or local court; or (ii) any claim brought before an
administrative agency or body (for example, without limitation, employment
discrimination claims).

          “Manager” shall have the meaning ascribed to it in the Preamble hereto
or shall mean any permitted successor or assign, as applicable.

          “Manager’s Liability” and “Manager’s Liabilities” shall have the
meanings ascribed to such terms in Section 4.03.B.

39

--------------------------------------------------------------------------------



          “Minor Casualty” shall mean any fire or other casualty that results in
damage to the Hotel and/or its contents, the repair cost for which is less than
fifteen percent (15%) of the replacement cost of the Hotel, as reasonably
determined by Manager and substantiated estimates prepared by independent third
party general contractors or consultants reasonably selected by Manager and
reasonably approved by Owner.

          “Mortgage” shall mean any mortgage creating a lien on the Hotel.

          “Mortgagee” shall mean the holder of any Qualified Mortgage
encumbering the Hotel or the Site.

          “Operating Accounts” shall have the ascribed to it in Section 4.03.A.

          “Operating Loss” shall mean a negative Operating Profit.

          “Operating Profit” shall mean the excess of Gross Revenues over the
following deductions (“Deductions”) incurred by Manager, on behalf of Owner, in
operating the Hotel:

                    1. the cost of sales, including, without limitation, costs
associated with the employment, management and termination of Hotel employees
(including hiring and recruitment fees and expenses), the costs of moving the
Hotel General Manager and Director of Sales to the area in which the Hotel is
located at the commencement of their employment at the Hotel (except to the
extent Manager is required to reimburse Owner for such costs as provided in
Section 1.03), compensation, benefits, employment taxes, training and severance
payments and other costs related to Hotel employees, provided that the foregoing
costs shall not include salaries and other employee costs of executive personnel
of Manager who do not work at the Hotel on a regular basis, which salaries and
costs shall be Manager’s Liability;

                    2. departmental expenses incurred at departments within the
Hotel; administrative and general expenses; the cost of marketing incurred by
the Hotel; advertising and business promotion incurred by the Hotel; heat,
light, and power; computer line charges; and routine repairs, maintenance and
minor alterations treated as Deductions under Section 5.01;

                    3. the cost of Inventories and Fixed Asset Supplies consumed
in the operation of the Hotel;

                    4. a reasonable reserve for uncollectible accounts
receivable as reasonably determined by Manager with the concurrence of Owner;

                    5. all costs and fees of independent professionals or other
third parties who are retained by Manager with the concurrence of Owner to
perform services required or permitted hereunder;

                    6. all costs and fees of technical consultants and
operational experts who are retained or employed by Manager in accordance with
the approved Annual Operating Projection with the concurrence of Owner for
specialized services (including, without limitation, quality

40

--------------------------------------------------------------------------------



assurance inspectors) and the reasonable cost of attendance by employees of the
Hotel at training and manpower development programs sponsored by Manager,
provided the costs thereof are included in the approved Annual Operating
Projection or Owner has approved attendance at programs and the cost thereof;

                    7. the Base Management Fee;

                    8. all “Monthly Royalty Fees,” “Monthly Program Fees,” and
other similar fees payable to the Franchisor under the Franchise Agreement;

                    9. insurance costs and expenses as provided in Section 6.04;

                    10. taxes, if any, payable by or assessed against Manager
related to this Agreement or to Manager’s operation of the Hotel and Impositions
(exclusive of Manager’s income taxes or franchise taxes and any other similar
taxes payable by Manager and all other taxes, assessments and payments excluded
from the definition of Impositions);

                    11. transfers to the Reserve required pursuant to Section
5.02;

                    12. any costs paid by Manager pursuant to the Franchise
Agreement;

                    13. payments pursuant to Deductible Leases;

                    14. the per diem (or hourly, if charged on that basis by
Manager to hotels it operates) charge for personnel of Manager assigned to
special projects for the Hotel approved by Owner;

                    15. travel expenses of headquarters and regional personnel
of Manager supervising the Hotel or providing specialized services to the Hotel
and of Hotel employees for attendance at training sessions, in connection with
marketing of the Hotel or other purposes related to Manager’s performance of its
obligations under this Agreement;

                    16. the allocated costs of the centralized services provided
to the Hotel pursuant to Section 1.10; and

                    17. to the extent included in the approved Annual Operating
Projection or approved in advance by Owner, such other costs and expenses
incurred by Manager as are specifically provided for elsewhere in this Agreement
or are otherwise reasonably necessary for the proper and efficient operation of
the Hotel, including without limitation, travel expenses or supervisory
personnel of Manager incurred in connection with managing the Hotel.

          The term “Deductions” shall not include (a) debt service payments
pursuant to a Qualified Mortgage, or (b) rental payments under any Hotel Lease,
all of which shall be paid by Owner from its own funds, (c) FF&E Leases (other
than Deductible Leases), which FF&E Leases (if any) shall be funded from the
Reserve, (d) expenses incurred for improvements under the Hotel property
improvement plan that are funded from the PIP Escrow, or (e) other capital

41

--------------------------------------------------------------------------------



expenditures, determined in accordance with generally accepted accounting
principles that are funded from the Reserve or that increase Owner’s Priority.

          “Owner” shall have the meaning ascribed to it in the Preamble or shall
mean any successor or assign, as applicable.

          “Owner’s Priority” shall mean an amount up to, but not in excess of
the amount shown as Owner’s Priority on Schedule 1 attached hereto and made a
part hereof, per Fiscal Year (prorated for any partial Fiscal Year). Owner’s
Priority for each Fiscal Year shall be paid to the extent of Operating Profit
available in such Fiscal Year, as provided in Section 3.02 of this Agreement. In
the event of any capital expenditures made with respect to the Hotel in
accordance with the approved Annual Operating Projection after the Effective
Date that are in excess of the Reserve, the Owner’s Priority shall be increased
(but not decreased) for the remaining portion of the Fiscal Year in which such
capital expenditures are made and all subsequent Fiscal Years by an amount equal
to ten and one-half percent (10.5%) of such capital expenditures..

          “Person” means an individual (and the heirs, executors,
administrators, or other legal representatives of an individual), a partnership,
a corporation, limited liability company, a government or any department or
agency thereof, a trustee, a trust and any unincorporated organization.

          “Prime Rate” shall mean the “prime rate” of interest announced from
time to time in the “Money Rates” section of The Wall Street Journal.

          “Prudent Industry Practice” shall mean the customary practices of the
hotel industry in the United States for hotels comparable to the Hotel. To the
extent inconsistent with the requirements of the Franchise Agreement, such
practices shall be conformed to the requirements of the Franchise Agreement for
purposes of this Agreement.

          “Qualified Mortgage” shall mean a Mortgage securing a loan the
original principal amount of which is not greater than seventy-five percent
(75%) of the fair market value of the Hotel.

          “Reserve” shall have the meaning ascribed to it in Section 5.02A.

          “Revenue Data Publication” shall mean Smith’s STAR Report, a monthly
publication distributed by Smith Travel Research, Inc. of Gallatin, Tennessee,
or an alternative source, reasonably satisfactory to both parties, of data
regarding the Revenue Per Available Room of hotels in the general trade area of
the Hotel. If such Smith’s STAR Report is discontinued in the future, or ceases
(in the reasonable opinion of either Owner or Manager) to be a satisfactory
source of data regarding the Revenue Per Available Room of various hotels in the
general trade area of the Hotel, Owner and Manager shall select an alternative
source for such data.

          “Revenue Index” shall mean that fraction that is equal to (a) the
Revenue Per Available Room for the Hotel divided by (b) the average Revenue Per
Available Room for the hotels in the

42

--------------------------------------------------------------------------------



Competitive Set, as set forth in the Revenue Data Publication. Appropriate
adjustments to the Revenue Index acceptable to Owner shall be made in the event
of a major renovation of the Hotel.

          “Revenue Index Threshold” shall mean the number shown on Schedule 1
attached hereto and made a part hereof. However, if the entry of a new hotel
into the Competitive Set (or the removal of a hotel from the Competitive Set)
causes significant variations in the Revenue Index that do not reflect the
Hotel’s true position in the relevant market, appropriate adjustments shall be
made to the Revenue Index Threshold by mutual consent of Owner and Manager each
acting in good faith.

          “Revenue Per Available Room” shall mean (i) the term “revenue per
available room” as defined by the Revenue Data Publication, or (ii) if the
Revenue Data Publication is no longer being used (as more particularly set forth
in the definition of “Revenue Data Publication”), the aggregate gross room
revenues of the hotel in question for a given period of time divided by the
total room nights for such period. If clause (ii) of the preceding sentence is
being used, a “room” shall be an available hotel guestroom that is keyed as a
single unit.

          “Routine Capital Expenditures” shall mean certain routine, non-major
expenditures which are classified as “capital expenditures” under
generally-accepted accounting principles, and which will be funded from the
Reserve (pursuant to Section 5.02). Routine Capital Expenditures consist of the
following types of expenditures: exterior and interior painting; resurfacing
building walls and floors; resurfacing parking areas; and miscellaneous similar
expenditures. Routine Capital Expenditures are not non-routine capital
expenditures or major repairs or major alterations or improvements.

          “Sale of the Hotel” shall mean any sale, assignment, transfer or other
disposition, for value or otherwise, voluntary or involuntary, of the Site
and/or the Hotel or any interest therein, in whole or part. For purposes of this
Agreement, a Sale of the Hotel shall also include a lease (or sublease) of all
or substantially all of the Hotel or Site or any interest therein.

          “SEC Filing Period” shall mean such period of time (not to exceed
thirty (30) days) after the close of each Fiscal Year within which Owner must
receive the Annual Operating Statement from Manager with respect to such Fiscal
Year in order for Owner to have a reasonable period of time within which to
prepare and make all required filings with the Securities and Exchange
Commission and other applicable governmental agencies.

          “Site” shall mean the real property described on Exhibit A attached
hereto and made a part hereof.

          “Software” shall mean all computer software and accompanying
documentation (including all future upgrades, enhancements, additions,
substitutions and modifications thereof), other than computer software which is
generally commercially available, which are used by Manager in connection with
operating or otherwise providing services to the Hotel.

          “Specially Designated National or Blocked Person” shall mean (i) a
person designated by the U.S. Department of Treasury’s Office of Foreign Assets
Control from time to time as a

43

--------------------------------------------------------------------------------



“specially designated national or blocked person” or similar status, (ii) a
person described in Section 1 of U.S. Executive Order 13224 issued on September
23, 2001, or (iii) a person otherwise identified by government or legal
authority as a person with whom Manager or its Affiliates are prohibited from
transacting business. Currently, a listing of such designations and the text of
the Executive Order are published under the internet website address
www.ustreas.gov/offices/enforcement/ofac.

          “Subordination Agreement” shall have the meaning ascribed to it in
Section 7.03.

          “Subsequent Owners” shall have the meaning ascribed to it in Section
7.03.A.

          “System” shall have the meaning set forth in the Franchise Agreement.

          “System Standards” shall mean any one or more (as the context
requires) of the following three (3) categories of standards: (i) operational
standards (for example, services offered to guests, quality of food and
beverages, cleanliness, staffing and employee compensation and benefits,
frequent traveler programs and other similar programs; (ii) physical standards
(for example, quality of the hotel, FF&E, and Fixed Asset Supplies, frequency of
FF&E replacements, etc.); and (iii) technology standards (for example, those
relating to software, hardware, telecommunications, systems security and
information technology); each of such standards shall be the standard which is
generally prevailing or in the process of being implemented at other hotels in
the System represented by the Franchise Agreement.

          “Term” shall have the meaning ascribed to it in Section 2.01.

          “Termination” shall mean the expiration or sooner cessation of this
Agreement.

          “Trade Name” shall mean any name, whether informal (such as a
fictitious name or d/b/a) or formal (such as the full legal name of a
corporation or partnership) which is used to identify an entity.

          “Uniform System of Accounts” shall mean the Uniform System of Accounts
for the Lodging Industry, Ninth Revised Edition, 1996, as published by the
Educational Institute of the American Hotel & Motel Association, as revised.

          “WARN Act” shall mean the Worker Adjustment and Retraining
Notification Act, 29 U.S.C. 2101 et seq.

          “Working Capital” shall mean funds that are used in the day-to-day
operation of the business of the Hotel, including, without limitation, amounts
sufficient for the maintenance of change and petty cash funds, amounts deposited
in operating bank accounts, receivables, amounts deposited in payroll accounts,
prepaid expenses and funds required to maintain Inventories, less accounts
payable and accrued current liabilities. The initial Working Capital deposited
by Owner as of the Effective Date shall be Forty-Five Thousand and No/100
Dollars ($45,000.00).

44

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed under seal as of the day and year first written above.

 

 

 

 

 

 

OWNER:

 

 

 

 

 

 

 

APPLE TEN HOSPITALTY MANAGEMENT, INC.

 


 

 

 

 

 

 

 

By:

/s/ David Buckley

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

Name:

David Buckley

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

Title:

Vice President

 

 

 

 

--------------------------------------------------------------------------------

 

S - 1 – Management Agreement

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

MANAGER:

 

 

 

 

STONEBRIDGE REALTY ADVISORS, INC.,

 

 

 

a Colorado corporation, d/b/a STONEBRIDGE COMPANIES

 

 

 

 

 

 

 

 

By: /s/

Navin C. Dimond

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

Name:

Navin C. Dimond

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

Title:

President and CEO

 

 

 

 

--------------------------------------------------------------------------------

 

S - 2 – Management Agreement

--------------------------------------------------------------------------------



SCHEDULE 1

HOTEL SPECIFIC DATA

1. Description of Hotel: That certain hotel known as the Hilton Garden Inn
Denver Downtown, located at 1400 Welton Street, Denver, Colorado 80202,
containing 221 Guest Rooms, a lobby, meeting rooms, administrative offices,
restaurant, parking and certain amenities and related facilities located on the
Site, including the following:

 

 

 

a. Number of Guest Rooms: 221

 

 

 

b. Other Improvements/Amenities: Approximately 3,239 sq. ft. aggregate meeting
room space; indoor swimming pool, exercise room, spa, business center

2. Franchise Agreement: Hilton Garden Inn – Franchise License Agreement, dated
as of the date of this Management Agreement, between Hilton Garden Inns LLC as
licensor, and Owner, as licensee.

3. Funding of Reserve for Repairs, Maintenance and Replacements: During the
period from the Effective Date to the expiration or earlier termination of this
Agreement, Manager shall transfer into the Reserve an amount equal to four
percent (4%) of Gross Revenues for each such Accounting Period.

4. Competitive Set:

 

 

 

Crowne Plaza

 

Magnolia

 

Courtyard

 

Hampton Inn

 

Curtis Hotel

 

Embassy Suites

5. Landlord: Apple Ten Hospitality Ownership, Inc., a Virginia corporation

6. Owner’s Priority: Six Million One Hundred Forty-Two Thousand Five Hundred and
No/100 Dollars ($6,142,500.00)

7. Revenue Index Threshold: 1.0

8. Excluded Hotel: Potential Homewood Suites by Hilton

Schedule 1 – p. 1

--------------------------------------------------------------------------------



EXHIBIT A

LEGAL DESCRIPTION OF SITE

LOTS 10 THROUGH 16, BLOCK 172, EAST DENVER, CITY AND COUNTY OF DENVER, STATE OF
COLORADO.

Exhibit A – p. 1

--------------------------------------------------------------------------------



EXHIBIT B

REPRESENTATIONS AND WARRANTIES

          Manager hereby represents and warrants to Owner as set forth below.

                    (a) Authority; No Conflicts. Manager is a corporation duly
formed, validly existing and in good standing in the State of Colorado. Manager
has obtained all necessary consents to enter into and perform this Agreement and
is fully authorized to enter into and perform its obligations under this
Agreement. No consent or approval of any person, entity or governmental
authority is required for the execution, delivery or performance by Manager of
this Agreement, and this Agreement is hereby binding and enforceable against
Manager. Neither the execution nor the performance of, or compliance with, this
Agreement by Manager has resulted, or will result, in any violation of, or
default under, or acceleration of, any obligation under any existing corporate
charter, certificate of incorporation, bylaw, articles of organization, limited
liability company agreement or regulations, partnership agreement or other
organizational documents and under any, mortgage indenture, lien agreement,
promissory note, contract, or permit, or any judgment, decree, order,
restrictive covenant, statute, rule or regulation, applicable to Manager or to
the Hotel.

                    (b) Bankruptcy. Neither Manager nor any of its Affiliates,
is insolvent or the subject of any bankruptcy proceeding, receivership
proceeding or other insolvency, dissolution, reorganization or similar
proceeding.

                    (c) Employees. All employees employed at the Hotel are the
employees of Manager or an Affiliate of Manager identified to Owner. To the best
of Manager’s knowledge, there are no (i) unions organized at the Hotel, (ii)
union organizing attempts, strikes, organized work stoppages or slow downs, or
any other labor disputes pending or threatened with respect to any of the
employees at the Hotel, or (iii) collective bargaining or other labor agreements
to which Manager or the Manager or the Hotel is bound with respect to any
employees employed at the Hotel.

Exhibit B – p. 1

--------------------------------------------------------------------------------